     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 1 of 82 Page ID #:65



1     NICOLA T. HANNA
      United States Attorney
2     LAWRENCE S. MIDDLETON
      Assistant United States Attorney
3     Chief, Criminal Division
      STEVEN R. WELK (Cal. State Bar No. 149886)
4     Assistant United States Attorney
      Chief, Asset Forfeiture Section
5     JOHN J. KUCERA (Cal. Bar No. 274184)
      Assistant United States Attorney
6     Asset Forfeiture Section
           1400 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-3391
           Facsimile: (213) 894-0142
9          E-mail:    John.Kucera@usdoj.gov
10    Attorneys for Plaintiff
      United States of America
11
                               UNITED STATES DISTRICT COURT
12
13                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                   WESTERN DIVISION

15    UNITED STATES OF AMERICA,                  No. CV 18-8423-RGK (PJWx)

16               Plaintiff,                      FIRST AMENDED VERIFIED COMPLAINT
                                                 FOR FORFEITURE
17                     v.
                                                 18 U.S.C. §§ 981(a)(1)(A) & (C)
18    $404,374.12 IN BANK FUNDS SEIZED
      FROM NATIONAL BANK OF ARIZONA              [U.S.P.I.S.]
19    ACCOUNT ‘0178; $1,925.80 IN BANK
      FUNDS SEIZED FROM NATIONAL BANK
20    OF ARIZONA ACCOUNT ‘0151;
      $613,573.28 IN BANK FUNDS SEIZED
21    FROM NATIONAL BANK OF ARIZONA
      ACCOUNT ‘3645; $260,283.40 IN
22    BANK FUNDS SEIZED FROM NATIONAL
23    BANK OF ARIZONA ACCOUNT ‘6910;
      $64,552.82 IN BANK FUNDS SEIZED
24    FROM OR FROZEN IN ASCENSUS
      BROKER SERVICES ‘4301; AND
25    $56,902.00 IN BANK FUNDS SEIZED
      FROM OR FROZEN IN ASCENSUS
26    BROKER SERVICES ‘8001,

27
                 Defendants.
28
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 2 of 82 Page ID #:66



1     PERSONS AND ENTITIES................................................6
2           FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:...................6
3           FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:...............7
4           ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:.........7
5           ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:................9
6
            ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:.............11
7
            ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:.............12
8
            FUNDS HELD IN THE NAME OF PRIMUS TRUST........................12
9
            FUNDS HELD IN THE NAME OF GOLD LEAF SRO.......................13
10
            FUNDS HELD IN THE NAME OF PROTECCTIO SRO......................13
11
            FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO.................13
12
            FUNDS HELD IN THE NAME OF AD TECH BV..........................14
13
            FUNDS HELD IN THE NAME OF PROCOP SERVICES BV..................14
14
            FUNDS HELD IN THE NAME OF GULIETTA GROUP BV...................14
15
16          FUNDS HELD IN THE NAME OF UNIVERSADS BV.......................15

17          FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED............15

18          ASCIO/WMB INC DOMAIN NAMES....................................15

19          SURRENDERED DOMAIN NAMES......................................16

20          OTHER BACKPAGE SURRENDERED ASSETS.............................18
21    NATURE OF THE ACTION AND CLAIMS FOR RELIEF.........................21
22    JURISDICTION AND VENUE.............................................22
23    I.    The Formation and Evolution of Backpage.......................24
24    II.   The Sources and Manipulation of Backpage Criminal Proceeds....26
25          A.    Backpage Promotion of Prostitution and Sex Trafficking...26
26
            B.    Payments for Advertising on Backpage.....................35
27
            C.    Bases for Forfeiture.....................................40
28
      III. Assets Representing, Traceable To, and Involved In


                                              2
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 3 of 82 Page ID #:67



1           Specified Unlawful Activity...................................41
2           A.    Account 1 (Prosperity ‘7188 Funds).......................41
3     CEREUS PROPERTIES ASSETS...........................................42
4           B.    Account 2 (Compass ‘3873 Funds)..........................42
5           C.    Account 3 (Compass ‘4862 Funds)..........................43
6
      MICHAEL LACEY ASSETS...............................................44
7
            D.    Account 4 (FFS&L of SR ‘3620 Funds)......................44
8
            E.    Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324,
9                 and ‘8332)...............................................44

10          F.    Account 11 (SFFCU ‘2523 Funds)...........................45
11          G.    Account 12 (IOLTA ‘4139).................................45
12          H.    The Sebastopol Property..................................46
13          I.    San Francisco, California Property 1.....................47
14          J.    San Francisco Property 2.................................47
15          K.    San Francisco Property 3.................................48
16
            L.    Sedona Property..........................................49
17
            M.    Paradise Valley Property 1...............................49
18
            N.    Paradise Valley Property 2...............................49
19
      JAMES LARKIN ASSETS................................................50
20
            O.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592,
21                ‘1938, ‘1897, ‘8103, ‘8162, AND ‘8189)...................50
22          P.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS
                  COIE ‘0012)..............................................51
23
            Q.    Account 21 (ACF ‘2020)...................................52
24
            R.    Accounts 22 AND 23 (BA ‘8225 and ‘7054)..................53
25
26          S.    Saint Helena Property....................................53

27          T.    Chicago Property.........................................53

28          U.    Paradise Valley Property 7...............................54



                                              3
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 4 of 82 Page ID #:68



1     JOHN BRUNST ASSETS.................................................54
2           V.    Account 24 (COMPASS BANK ‘3825)..........................54
3           W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954,
                  ‘7982, ‘7889, ‘7888 AND ‘6485)...........................54
4
      SCOTT SPEAR ASSETS.................................................55
5
6           X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645).....55

7           Y.    Account 34 (Live Oak Bank Account ‘6910).................56

8           Z.    Account 35 and 36 (Ascensus Broker Services ‘4301
                  and‘8001)................................................56
9
      PRIMUS TRUST ASSETS................................................57
10
            AA.   Account 37 (K&H Bank Account ‘1210)......................57
11
      AD TECH BV ASSETS..................................................58
12
            BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and
13                ’5805)...................................................58
14          CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000
                  U, ‘K000 E, and ‘K001 K).................................58
15
16    GOLD LEAF SRO FUNDS HELD AT FIO BANK...............................59

17          DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and
                  ‘2230)...................................................59
18
      PROTECCTIO SRO FUNDS HELD AT FIO BANK..............................59
19
            EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and
20                ‘4198)...................................................59
21    VARICOK SRO FUNDS HELD AT FIO BANK.................................60
22          FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and
                  ‘8080)...................................................60
23
      PROCOP SERVICES BV FUNDS HELD AT KNAB BANK.........................61
24
            GG.   Account 51 (KB ‘7664)....................................61
25
26    GULIETTA GROUP BV FUNDS HELD AT RABO BANK..........................61

27          HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)..................61

28    CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V.,
           UNIVERSADS B.V., PROCOPSERVICES B.V. and PROTECCIO SRO........62


                                              4
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 5 of 82 Page ID #:69



1           II.   Account 55 (SP ‘1262)....................................62
2           JJ.   Account 54 (LHVP ‘4431)..................................63
3     BACKPAGE-CONTROLLED DOMAIN NAMES...................................63
4           KK.   ASCIO/WMB Inc Domain Names...............................63
5           LL.   SURRENDERED DOMAIN NAMES.................................65
6
      BACKPAGE SURRENDERED ASSETS........................................75
7
            MM.   Assets Surrendered To The United States By Backpage......75
8
            NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT
9                 TREMAINE.................................................77

10    FIRST CLAIM FOR RELIEF.............................................78
11    (18 U.S.C. § 981(a)(1)(C)).........................................78
12    SECOND CLAIM FOR RELIEF............................................79
13    (18 U.S.C. § 981(a)(1)(A)).........................................79
14    THIRD CLAIM FOR RELIEF.............................................79
15    (18 U.S.C. § 981(a)(1)(A)).........................................79
16
      VERIFICATION.......................................................82
17
18
19
20
21
22
23
24
25
26
27
28



                                              5
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 6 of 82 Page ID #:70



1           The United States of America brings this first amended complaint
2     against the above-captioned asset(s) and alleges as follows:
3                                  PERSONS AND ENTITIES
4           1.    The plaintiff is the United States of America (“plaintiff”
5     or the “government”).
6           2.    The defendants are $404,374.12 in Bank Funds Seized from
7     National Bank of Arizona Account ‘0178; $1,925.80 in Bank Funds
8     Seized from National Bank of Arizona Account ‘0151; $613,573.28 in
9     Bank Funds Seized from National Bank of Arizona Account ‘3645;
10    $260,283.40 in Bank Funds Seized from National Bank of Arizona
11    Account ‘6910; $64,552.82 in Bank Funds Seized from or Frozen in
12    Ascensus Broker Services ‘4301; and $56,902.00 in Bank Funds Seized
13    from or Frozen in Ascensus Broker Services ‘8001 (collectively, the
14    “Defendant Assets”).
15          3.    The Defendant Assets are held in the names of James Larkin,
16    Margaret Larkin, Ocotillo Family trust, Troy C. Larkin, and/or Ramon
17    Larkin.    The persons and entities whose interests may be affected by
18    this action are James Larkin, Margaret Larkin, Ocotillo Family trust,
19    Troy C. Larkin, and Ramon Larkin.
20          4.    Contemporaneously with the filing of this first amended
21    complaint, plaintiff is filing related actions seeking the civil
22    forfeiture of the following assets (collectively, the “Subject
23    Assets”):
24                FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:
25          a.    $3,374,918.61 seized from Prosperity Bank account ‘7188
26    (“Prosperity ‘7188 Funds” or “Account 1”) held in the name of Posting
27
28



                                              6
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 7 of 82 Page ID #:71



1     Solutions, LLC.    1


2                 FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:
3           b.    $5,462,027.17 seized from Compass Bank account ‘3873
4     (“Compass ‘3873 Funds” or “Account 2”), held in the name of Cereus
5     Properties, LLC, an entity owned or controlled by Scott Spear.
6           c.    $407,686.14 seized from Compass Bank account ‘4862
7     (“Compass ‘4862 Funds” or “Account 3”), held in the name of Cereus
8     Properties, LLC.
9                 ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:
10          d.    $689,884.48 seized from First Federal Savings & Loan of San
11    Rafael account ‘3620 (“FFS&L of SR ‘3620 Funds” or “Account 4”), held
12    in the name of Michael Lacey (“Lacey”);
13          e.    $515,899.85 seized from Republic Bank of Arizona account
14    ‘2485 (“RBA ‘2485 Funds” or “Account 5”), held in the name of Lacey;
15          f.    $75,835.31 seized from Republic Bank of Arizona account
16    ‘1897 (“RBA ‘1897 Funds” or “Account 6”), held in the name of Lacey;
17          g.    $500,000.00 seized from Republic Bank of Arizona account
18    ‘3126 (“RBA ‘3126 Funds” or “Account 7”), held in the name of Lacey;
19          h.    $600,000.00 seized from or frozen in Republic Bank of
20    Arizona Certificate of Deposit (“CDARS”) 2 account’8316 (“RBA ‘8316
21    Funds” or “Account 8”), held in the name of Lacey;
22          i.    $302,177.57 seized from or frozen in Republic Bank of
23    Arizona CDARS account ‘8324 (“RBA ‘8324 Funds” or “Account 9”), held
24
25          1
            Attached hereto as exhibit A is an index of the Subject Assets
26    that consist of funds or securities on deposit at or seized from
      financial institutions.
27          2
            CDARS is a program that allows a depositor to spread funds
      across several banks in order to maintain account balances below the
28    Federal Deposit Insurance Corporation’s insurance limits at any
      particular bank.

                                              7
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 8 of 82 Page ID #:72



1     in the name of Lacey;
2           j.    $300,000.00 seized from or frozen in Republic Bank of
3     Arizona CDARS account ‘8332 (“RBA ‘8332 Funds” or “Account 10”), held
4     in the name of Lacey;
5           k.    $734,603.70 seized from or frozen in Credit Union account
6     ‘2523 (“SFFCU ‘2523 Funds” or “Account 11”), held in the name of
7     Lacey;
8           l.    $2,412,785.47 seized from or frozen in place at Money Gram,
9     having originated from Midfirst Bank account ‘4139 (“IOLTA 3 ‘4139” or
10    Account 12), held in the name of attorney, “J.B.” for the benefit of
11    Lacey;
12          m.    All right and title to the real property located in
13    Sebastopol, California titled in the name of Finca Manzana for
14    Sebastopol, LLC (“Sebastopol Property”), APN 076-100-0008-000,
15    including all appurtenances, improvements, and attachments thereon,
16    as well as all leases, rents, and profits derived therefrom;           4


17          n.    All right and title to the real property located in San
18    Francisco, California titled in the name of Lacey and Alyson Talley
19    (“San Francisco Property 1”), APN 07-1008-057-01, including all
20    appurtenances, improvements, and attachments thereon, as well as all
21    leases, rents, and profits derived therefrom;
22          o.    All right and title to the real property located in San
23    Francisco, California titled in the name of         Casa Bahia for San
24    Francisco, LLC (“San Francisco Property 2”), APN 0563-029, including
25    all appurtenances, improvements, and attachments thereon, as well as
26
           3 An “IOLTA” is the common name for an Interest on Lawyer Trust
27
      Account.
28         4 Pursuant to Local Rule 5.2-1, only the city and state of
      residence addresses are set forth in this First amended complaint

                                              8
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 9 of 82 Page ID #:73



1     all leases, rents, and profits derived therefrom;
2           p.    All right and title to the real property located in San
3     Francisco, California titled in the name of Lacey (“San Francisco
4     Property 3”), APN 0097C011, including all appurtenances,
5     improvements, and attachments thereon, as well as all leases, rents,
6     and profits derived therefrom;
7           q.    All right and title to the real property located in Sedona,
8     Arizona titled in the name of Creek Hideaway, LLC (“Sedona
9     Property”), APN 405-06-001B, including all appurtenances,
10    improvements, and attachments thereon, as well as all leases, rents,
11    and profits derived therefrom;
12          r.    All right and title to the real property located in
13    Paradise Valley, Arizona titled in the name of Lacey (“Paradise
14    Valley Property 1”), APN 173-11-006C, including all appurtenances,
15    improvements, and attachments thereon, as well as all leases, rents,
16    and profits derived therefrom;
17          s.    All right and title to the real property located in
18    Paradise Valley, Arizona titled in the name of Lacey (“Paradise
19    Valley Property 2”), APN 164-05-122, including all appurtenances,
20    improvements, and attachments thereon, as well as all leases, rents,
21    and profits derived therefrom;
22                ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:
23          t.    $1,546,076.35 seized from Republic Bank of Arizona account
24    ‘1889 (“RBA ‘1889 Funds” or “Account 13”), held in the name of James
25    Larkin (“Larkin”);
26          u.    $1,001,731.18 seized from Republic Bank of Arizona account
27    ‘2592 (“RBA ‘2592 Funds” or “Account 14”), held in the name of
28    Larkin;



                                              9
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 10 of 82 Page ID #:74



1            v.    $206,156.00 seized from Republic Bank of Arizona account
2      ‘1938 (“RBA ‘1938 Funds” or “Account 15”), held in the name of
3      Larkin;
4            w.    $501,248.14 seized from Republic Bank of Arizona account
5      ‘8103 (“RBA ‘8103 Funds” or “Account 16”), held in the name of
6      Larkin;
7            x.    $251,436 seized from Republic Bank of Arizona account ‘8162
8      (“RBA ‘8162 Funds” or “Account 17”), held in the name of Larkin;
9            y.    Any and all funds on deposit in Republic Bank of Arizona
10     account ‘8189 (“RBA ‘8189 Funds” or “Account 18”), held in the name
11     of Larkin.    RBA is holding the account until it matures, at which
12     time RBA will issue a check to the government for all funds in
13     Account 18;
14           z.    $621,832.06 in U.S. currency seized from Perkins Coie Trust
15     Company account ‘0012 (“PCTC ‘0012 Funds” or “Account 19”), held in
16     the name of Margaret Larkin (“M. Larkin”);
17           aa.   $9,882,828.72 in securities or investment instruments
18     seized from Perkins Coie Trust Company account ‘0012 (“PCTC
19     Investment Funds” or “Account 20”), held in the name of M. Larkin;
20           bb.   $34,149,280.00 seized from Acacia Conservation Fund LP
21     account ‘2020 (“ACF Funds” or “Account 21”), held in the name of
22     Ocotillo Family Trust;
23           cc.   $278.73 seized from Bank of America account ‘8225 (“BA
24     ‘8225 Funds” or “Account 22”), held in the name of Troy C. Larkin
25     (“T. Larkin”);
26           dd.   $1,038.42 seized from Bank of America account ‘7054 (“BA
27     ‘7054 Funds” or “Account 23”), held in the name Ramon Larkin (“R.
28     Larkin”);



                                              10
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 11 of 82 Page ID #:75



1            ee.   All right and title to the real property located in Saint
2      Helena, California titled in the name of Larkin and M. Larkin,
3      Trustees for Ocotillo Family Trust (“Saint Helena Property”), APN
4      030-050-028-000, including all appurtenances, improvements, and
5      attachments thereon, as well as all leases, rents, and profits
6      derived therefrom;
7            ff.   All right and title to the real property located in
8      Chicago, Illinois titled in the name of John C. Larkin (“J.C.
9      Larkin”), M. Larkin and Larkin (“Chicago Property”), APN 20-14-201-
10     079-1054, including all appurtenances, improvements, and attachments
11     thereon, as well as all leases, rents, and profits derived therefrom;
12                 ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:
13           gg.   $359,527.06 seized from Compass Bank account number ‘3825
14     (“Compass ‘3825 Funds” or “Account 24”), held in the name of the John
15     Brunst Family Trust;
16           hh.   $5,848,729.00 seized from Alliance Bernstein account ‘6878
17     (“AB ‘6878 Funds” or “Account 25”), held in the name of the Brunst
18     Family Trust;
19           ii.   $372,878.00 seized from Alliance Bernstein account ‘4954
20     (“AB ‘4954 Funds” or “Account 26”), held in the name of the Brunst
21     Family Trust;
22           jj.   $342,596.00 seized from Alliance Bernstein account ‘7982
23     (“AB ‘7892 Funds” or “Account 27”), held in the name of the Brunst
24     Family Trust;
25           kk.   $306,277.00 seized from Alliance Bernstein account ‘7889
26     (“AB ‘7889 Funds” or “Account 28”), held in the name of the Brunst
27     Family Trust;
28           ll.   $275,328.00 seized from Alliance Bernstein account ‘7888



                                              11
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 12 of 82 Page ID #:76



1      (“AB ‘7888 Funds” or “Account 29”), held in the name of the Brunst
2      Family Trust;
3            mm.   $527,624.00 seized from Alliance Bernstein account ‘6485
4      (“AB ‘6485 Funds” or “Account 30”), held in the name of the Brunst
5      Family Trust;
6                  ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:
7            nn.   $404,374.12 seized from National Bank of Arizona account
8      ‘0178 (“NBA ‘0178 Funds” or “Account 31”), held in the name of Scott
9      Spear (“Spear”);
10           oo.   $1,925.80 seized from National Bank of Arizona account
11     ‘0151 (“NBA ‘0151 Funds” or “Account 32”), held in the name of Spear
12     and Ellona Spear (“E. Spear”); and
13           pp.   $613,573.28 seized from National Bank of Arizona account
14     ‘3645 (“NBA ‘3645 Funds” or “Account 33”), held in the name of Spear
15     and E. Spear Family Trust.
16           qq.   $260,283.40 seized from National Bank of Arizona account
17     ‘6910 (“NBA ‘6910 Funds” or “Account 34”), held in the name of Spear
18     and E. Spear Family Trust.
19           rr.   $64,552.82 seized from or frozen in Ascensus Broker
20     Services ‘4301 (“ABS ‘4301 Funds” or “Account 35”), held in the name
21     of Natasha Spear (“N. Spear”).
22           ss.   $56,902.99 seized from or frozen in Ascensus Broker
23     Services ‘8001 (“ABS ‘8001 Funds” or “Account 36”), held in the name
24     of N. Spear.
25                 FUNDS HELD IN THE NAME OF PRIMUS TRUST
26           tt.   $16,500,000 seized from K&H account ‘1210 (“K&H ‘1210
27     Funds” or “Account 37”), held in the name of Primus Trust, with Lacey
28     being at least one of the beneficiaries of the Trust.          The bank is



                                              12
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 13 of 82 Page ID #:77



1      located in Hungary.
2                  FUNDS HELD IN THE NAME OF GOLD LEAF SRO
3            uu.   €1,680,028.85 seized from Fio account ‘2226 (“Fio ‘2226
4      Funds” or “Account 38”), held in the name of the Gold Leaf SRO.            The
5      bank is located in the Czech Republic;
6            vv.   £60.98 seized from Fio account ‘2231 (“Fio ‘2231 Funds” or
7      “Account 39”), held in the name of the Gold Leaf SRO.          The bank is
8      located in the Czech Republic;
9            ww.   $72.87 seized from Fio account ‘2230 (“Fio ‘2230 Funds” or
10     “Account 40”), held in the name of the Gold Leaf SRO.          The bank is
11     located in the Czech Republic;
12                 FUNDS HELD IN THE NAME OF PROTECCTIO SRO
13           xx.   €3,213,937.82 seized from Fio account ‘4194 (“Fio ‘4194
14     Funds” or “Account 41”), held in the name of the Protecctio SRO.            The
15     bank is located in the Czech Republic;
16           yy.   $52.90 seized from Fio account ‘4196 (“Fio ‘4196 Funds” or
17     “Account 42”), held in the name of the Protecctio SRO.           The bank is
18     located in the Czech Republic;
19           zz.   £52.65 seized from Fio account ‘4198 (“Fio ‘4198 Funds” or
20     “Account 43”), held in the name of the Protecctio SRO.           The bank is
21     located in the Czech Republic;
22                 FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO
23           aaa. €605,976.95 seized from Fio account ‘8083 (“Fio ‘8083
24     Funds” or “Account 44”), held in the name of the Varicok Company SRO.
25     The bank is located in the Czech Republic;
26           bbb. £458.99 seized from Fio account ‘8086 (“Fio ‘8086 Funds” or
27     “Account 45”), held in the name of the Varicok Company SRO.           The bank
28     is located in the Czech Republic;



                                              13
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 14 of 82 Page ID #:78



1            ccc. $48.10 seized from Fio account ‘8080 (“Fio ‘8080 Funds” or
2      “Account 46”), held in the name of the Varicok Company SRO. The bank
3      is located in the Czech Republic.
4                  FUNDS HELD IN THE NAME OF AD TECH BV
5            ddd. Any and all funds seized from Bank Frick account ‘K000 K
6      (“BF ‘K000 K Funds” or “Account 47”) on or about June 1, 2018, held
7      in the name of Ad Tech BV.      The bank is located in the Principality
8      of Liechtenstein;
9            eee. Any and all funds seized from Bank Frick account ‘K000 U
10     (“BF ‘K000 U Funds” or “Account 48”) on or about June 1, 2018, held
11     in the name of Ad Tech BV.      The bank is located in the Principality
12     of Liechtenstein;
13           fff. Any and all funds seized from Bank Frick account ‘K000 E
14     (“BF ‘K000 E Funds” or “Account 49”) on or about June 1, 2018, held
15     in the name of Ad Tech BV.      The bank is located in the Principality
16     of Liechtenstein;
17           ggg. Any and all funds seized from Bank Frick account ‘K001 K
18     (“BF ‘K001 K Funds” or “Account 50”) on or about June 1, 2018, held
19     in the name of Ad Tech BV.      The bank is located in the Principality
20     of Liechtenstein.
21                 FUNDS HELD IN THE NAME OF PROCOP SERVICES BV
22           hhh. Any and all funds seized from Knab Bank account ‘7664 (“KB
23     ‘7664 Funds” or “Account 51”) on or about May 24, 2018, held in the
24     name of Procop Services BV.      The bank is located in the Kingdom of
25     the Netherlands.
26                 FUNDS HELD IN THE NAME OF GULIETTA GROUP BV
27           iii. Any and all funds seized from Rabo Bank account ‘2452 (“RB
28     ‘2452 Funds” or “Account 52”) on or about May 24, 2018, held in the



                                              14
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 15 of 82 Page ID #:79



1      name of the Gulietta Group BV.       The bank is located in the Kingdom of
2      the Netherlands.
3                  FUNDS HELD IN THE NAME OF UNIVERSADS BV
4            jjj. Any and all funds seized from Rabo Bank account ‘4721 (“RB
5      ‘4721 Funds” or “Account 53”) on or about May 24, 2018, held in the
6      name of the UniversAds BV.      The bank is located in the Kingdom of the
7      Netherlands.
8                  FUNDS HELD IN THE NAME OF OLIST OU
9            kkk. Any and all funds seized from LHV Pank account number ‘4431
10     (“LHVP ‘4431 Funds” or “Account 54”) on or about June 15, 2018, held
11     in the name of Olist Ou (“Ou”).       The bank is located in the Republic
12     of Estonia.
13                 FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED
14           lll. £747,664.15 seized from Saxo Payments account ‘1262 (“SP
15     ‘1262 Funds” or “Account 55”), held in the name of the Cashflows
16     Europe Limited (“Cashflows”).       Cashflows is holding these funds for
17     the benefit of Gulietta Group B.V., Universads B.V, Procop Services
18     B.V., and Proteccio SRO, each of which is an entity owned or
19     controlled by Backpage (defined below).        United Kingdom law
20     enforcement officials have restrained the funds held by these four
21     companies and consolidated them into this Saxo Payments account. The
22     bank is located in the United Kingdom.
23                 ASCIO/WMB INC DOMAIN NAMES 5
24           mmm. atlantabackpage.com; backpage.be; backpage.com;
25
             5Backpage, which operated principally online, controlled
26     numerous internet domain names. These domain names were registered
       by “ASCIO TECHNOLOGIES INC” DBA “NETNAMES,” a domain registrar.
27     Domain registrars serve to ensure that a registered domain name is
       not licensed to more than one user. Domain registration allows the
28     owner of the domain to direct internet traffic to a specific
       webserver.

                                              15
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 16 of 82 Page ID #:80



1      backpage.com.br; backpage.cz; backpage.dk; backpage.ee; backpage.es;
2      backpage.fi; backpage.fr; backpage.gr; backpage.hu; backpage.ie;
3      backpage.it; backpage.lt; backpage.mx; backpage.net; backpage.no;
4      backpage.pl; backpage.pt; backpage.ro; backpage.si; backpage.sk;
5      backpage.us; backpage-insider.com; bestofbackpage.com;
6      bestofbigcity.com; bigcity.com; chicagobackpage.com;
7      denverbackpage.com; newyorkbackpage.com;
8      phoenixbackpage.com;sandiegobackpage.com;seattlebackpage.com; and
9      tampabackpage.com (collectively, the “Seized Domain Names”), and all
10     rights and privileges associated therewith.
11                 SURRENDERED 6 DOMAIN NAMES
12           nnn. admoderation.com; admoderators.com; adnet.ws;
13     adplace24.com; adplaces24.com; adpost24.com; adpost24.cz;
14     adquick365.com; adreputation.com; ads-posted-mp.com; adsplace24.com;
15     adspot24.com; adspots24.com; adsspot24.com; adtechbv.co.nl;
16     adtechbv.com; adtechbv.nl; advert-ep.com; adverts-mp.com; axme.com;
17     back0age.com; backpa.ge; backpaee.com; backpage-insider.com;
18     backpage.adult; backpage.ae; backpage.at; backpage.ax; backpage.be;
19     backpage.bg; backpage.bg; backpage.ca; backpage.cl; backpage.cn;
20     backpage.cn; backpage.co.id; backpage.co.nl; backpage.co.nl;
21     backpage.co.nz; backpage.co.uk; backpage.co.ve; backpage.co.za;
22     backpage.com; backpage.com.ar; backpage.com.au; backpage.com.ph;
23     backpage.cz; backpage.dk; backpage.ec; backpage.ee; backpage.ee;
24     backpage.es; backpage.fi; backpage.fi; backpage.fr; backpage.fr;
25     backpage.gr; backpage.gr; backpage.hk; backpage.hk; backpage.hu;
26
27           6On April 5, 2018, in the District of Arizona, Backpage.com,
       LLC and related entities plead guilty to 18 U.S.C. § 1956(h) (money
28     laundering conspiracy). Pursuant to its guilty plea, Backpage
       surrendered certain assets, including those identified herein.

                                              16
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 17 of 82 Page ID #:81



1      backpage.hu; backpage.ie; backpage.in; backpage.it; backpage.jp;
2      backpage.kr; backpage.lt; backpage.lv; backpage.lv; backpage.me;
3      backpage.mx; backpage.my; backpage.net; backpage.nl; backpage.no;
4      backpage.no; backpage.nz; backpage.pe; backpage.ph; backpage.pk;
5      backpage.pl; backpage.porn; backpage.pt; backpage.ro; backpage.ro;
6      backpage.se; backpage.sex; backpage.sg; backpage.si; backpage.si;
7      backpage.sk; backpage.sk; backpage.sucks; backpage.tw; backpage.uk;
8      backpage.uk.com; backpage.us; backpage.vn; backpage.xxx;
9      backpage.xyz; backpagecompimp.com; backpagecompimps.com;
10     backpagepimp.com; backpagepimps.com; backpagg.com; backpagm.com;
11     backpagu.com; backpaoe.com; backpawe.com; backqage.com; backrage.com;
12     backxage.com; bakkpage.com; bcklistings.com; bestofbackpage.com;
13     bestofbigcity.com; bickpage.com; bigcity.com; bpclassified.com;
14     bpclassifieds.com; carlferrer.com; clasificadosymas.com;
15     clasificadosymas.net; clasificadosymas.org;
16     classifiedsolutions.co.uk; classifiedsolutions.net;
17     classyadultads.com; columbusbackpage.com; connecticutbackpage.com;
18     cracker.co.id; cracker.com; cracker.com.au; cracker.id;
19     cracker.net.au; crackers.com.au; crackers.net.au; ctbackpage.com;
20     dallasbackpage.com; denverbackpage.com; easypost123.com;
21     easyposts123.com; emais.com.pt; evilempire.com; ezpost123.com;
22     fackpage.com; fastadboard.com; guliettagroup.nl; htpp.org;
23     ichold.com; internetspeechfoundation.com;
24     internetspeechfoundation.org; loads2drive.com; loadstodrive.com;
25     loadtodrive.com; losangelesbackpage.com; mediafilecloud.com;
26     miamibackpage.com; minneapolisbackpage.com; mobileposting.com;
27     mobilepostings.com; mobilepostlist.com; mobilposting.com; naked.city;
28     nakedcity.com; newyorkbackpage.com; paidbyhour.com; petseekr.com;



                                              17
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 18 of 82 Page ID #:82



1      petsfindr.com; phoenixbackpage.com; posteasy123.com; postfaster.com;
2      postfastly.com; postfastr.com; postonlinewith.com; postonlinewith.me;
3      postseasy123.com; postsol.com; postszone24.com; postzone24.com;
4      postzones24.com; rentseekr.com; results911.com; sandiegobackpage.com;
5      sanfranciscobackpage.com; seattlebackpage.com; sellyostuffonline.com;
6      sfbackpage.com; simplepost24.com; simpleposts24.com; svc.ws;
7      truckrjobs.com; ugctechgroup.com; universads.nl;
8      villagevoicepimps.com; websitetechnologies.co.uk;
9      websitetechnologies.com; websitetechnologies.net;
10     websitetechnologies.nl; websitetechnologies.org; weprocessmoney.com;
11     wst.ws; xn--yms-fla.com; ymas.ar.com; ymas.br.com; ymas.br.com;
12     ymas.bz; ymas.bz; ymas.cl; ymas.cl; ymas.co.bz; ymas.co.bz;
13     ymas.co.cr; ymas.co.cr; ymas.co.ni; ymas.co.ni; ymas.co.ve;
14     ymas.co.ve; ymas.com; ymas.com.br; ymas.com.br; ymas.com.bz;
15     ymas.com.bz; ymas.com.co; ymas.com.co; ymas.com.do; ymas.com.do;
16     ymas.com.ec; ymas.com.ec; ymas.com.es; ymas.com.es; ymas.com.gt;
17     ymas.com.gt; ymas.com.hn; ymas.com.hn; ymas.com.mx; ymas.com.ni;
18     ymas.com.ni; ymas.com.pe; ymas.com.pe; ymas.com.pr; ymas.com.pr;
19     ymas.com.pt; ymas.com.uy; ymas.com.uy; ymas.com.ve; ymas.com.ve;
20     ymas.cr; ymas.cr; ymas.do; ymas.do; ymas.ec; ymas.ec; ymas.es;
21     ymas.es; ymas.org; ymas.pe; ymas.pe; ymas.pt; ymas.us; ymas.us;
22     ymas.uy; ymas.uy; and ymas.uy.com (collectively, the “Surrendered
23     Domain Names”), and all rights and privileges associated therewith.
24                 OTHER BACKPAGE SURRENDERED ASSETS
25           ooo. $699,940.00 surrendered on or about April 6, 2018, from ING
26     Bank account ‘7684, (“ING ‘7684 Funds”), held in the name of Payment
27     Solutions BV.
28           ppp. $106,988.41 surrendered on or about April 6, 2018, from ING



                                              18
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 19 of 82 Page ID #:83



1      Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
2      Solutions BV.
3            qqq. $499,910.01 surrendered on or about April 6, 2018, from US
4      Bank account ‘0239 (“US Bank ‘2039 Funds”), held in the name of
5      Affordable Bail Bonds LLC.
6            rrr. $50,000.00 surrendered on or about April 6, 2018, from
7      Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
8      the name of Global Trading Solutions LLC.
9            sss. $1,876.36 surrendered on or about August 23, 2018, from ING
10     Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
11     Solutions BV.
12           ttt. $50,357.35 surrendered on or about August 24, 2018, from
13     ING Bank account ‘7684 (“ING ‘7684 Funds”), held in the name of
14     Payment Solutions BV.
15           uuu. $248,970.00 surrendered on or about May 11, 2018, from
16     Citibank NA, account ‘0457 (“Citibank NA ‘0457 Funds”), held in the
17     name of Paul Hastings LLP.
18           vvv. $52,500.00 surrendered on or about June 25, 2018, from
19     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
20     the name of Global Trading Solutions LLC.
21           www. $65,000.00 surrendered on or about July 18, 2018, from
22     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
23     the name of Global Trading Solutions LLC.
24           xxx. $5,534.54 surrendered on or about August 9, 2018, from
25     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
26     the name of Global Trading Solutions LLC.
27           yyy. $40,000.00 surrendered on or about July 16, 2018, from
28     Crypto Capital



                                              19
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 20 of 82 Page ID #:84



1            zzz. 6 Bitcoins surrendered on or about April 6, 2018, from a
2      Backpage controlled wallet;
3            aaaa.      199.99995716 Bitcoins surrendered on or about April 6,
4      2018, from a Backpage controlled wallet;
5            bbbb.      404.99984122 Bitcoins surrendered on or about April 6,
6      2018, from a Backpage controlled wallet;
7            cccc.      173.97319 Bitcoins surrendered on or about April 26,
8      2018, from a Backpage controlled wallet;
9            dddd.      411.00019 Bitcoins surrendered on or about April 13,
10     2018, from a Backpage controlled wallet;
11           eeee.      2.00069333 Bitcoins surrendered on or about May 7,
12     2018, from a Backpage controlled wallet;
13           ffff.      136.6544695 Bitcoins surrendered on or about June 15,
14     2018, from a Backpage controlled wallet;
15           gggg.      2,673.59306905 Bitcoins Cash surrendered on or about
16     April 26, 2018, from a Backpage controlled wallet;
17           hhhh.      55.5 Bitcoins Cash surrendered on or about May 3,
18     2018, from a Backpage controlled wallet;
19           iiii.      73.62522241 Bitcoins Cash surrendered on or about June
20     15, 2018, from a Backpage controlled wallet;
21           jjjj.      16,310.79413202 Litecoins surrendered on or about
22     April 26, 2018, from a Backpage controlled wallet;
23           kkkk.      783.9735116 Litecoins surrendered on or about June 15,
24     2018, from a Backpage controlled wallet;
25           llll.      509.81904619 Bitcoins Gold surrendered on or about
26     June 21, 2018, from a Backpage controlled wallet; and
27           mmmm.      $3,713,121.03 surrendered on or about August 13, 2018,
28     from Bank of America account ‘3414, held in the name of Davis Wright



                                              20
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 21 of 82 Page ID #:85



1      Tremaine, LLP.
2                      NATURE OF THE ACTION AND CLAIMS FOR RELIEF
3           5.     This is a civil action in rem to forfeit assets derived
4      from or traceable to proceeds of one or more crimes defined as
5      “specified unlawful activity” (“SUA”); and/or involved in one or more
6      conspiracies to launder money, internationally launder money for
7      promotion of one or more SUA, and/or financial transactions involving
8      illicit proceeds.     The property sought for forfeiture is located in
9      the United States and abroad, including the Country of Hungary, the
10     Czech Republic, the Principality of Liechtenstein, and the Kingdom of
11     the Netherlands.
12          6.     The Subject Assets, including the Defendant Assets,
13     represent property derived from or traceable to proceeds to multiple
14     knowing violations of federal laws constituting SUA, including 18
15     U.S.C. §§ 1591 (Sex Trafficking of Children) and 1952 (Interstate and
16     Foreign Travel in Aid of Racketeering Enterprise).          The Defendant
17     Assets are therefore subject to forfeiture pursuant to 18 U.S.C. §
18     981(a)(1)(C).
19          7.     Further, the Subject Assets, including the Defendant
20     Assets, represent property involved in or traceable to one or more
21     transactions or attempted transactions in violation of:
22           a.    18 U.S.C. § 1956(a)(1)(B)(i) (Money Laundering for
23     Concealment) and a conspiracy to commit such offenses, in violation
24     of 18 U.S.C. § 1956(h);
25           b.    18 U.S.C. § 1956(a)(2) (International Money Laundering for
26     Promotion) and a conspiracy to commit such offenses, in violation of
27     18 U.S.C. § 1956(h); and
28           c.    18 U.S.C. § 1957 (Monetary Transactions with Proceeds of



                                              21
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 22 of 82 Page ID #:86



1      SUA) and a conspiracy to commit such offenses, in violation of 18
2      U.S.C. § 1956(h)
3      The Defendant Assets are therefore subject to forfeiture pursuant to
4      18 U.S.C. § 981(a)(1)(A).
5                                 JURISDICTION AND VENUE
6           8.     This civil forfeiture action is brought pursuant to 18
7      U.S.C. § 981(a)(1).
8           9.     This Court has jurisdiction over this matter pursuant to 28
9      U.S.C. §§ 1345 and 1355.
10          10.    Venue lies in this district pursuant to 28 U.S.C. §§
11     1355(b)(1)(A) or 1355(b)(2) because acts and omissions giving rise to
12     the forfeiture took place in the Central District of California
13     and/or 28 U.S.C. § 1395(b), because certain of the Subject Assets are
14     located in the Central District of California.
15                               INDIVIDUALS AND ENTITIES
16          11.    Backpage.com, LLC, (“Backpage”) incorporated in Delaware in
17     2004, was an internet-based company that allowed customers to post
18     on-line classified advertisements.          These advertisements were posted
19     in a variety of categories, including adult, automotive, community,
20     dating, jobs, local places, musicians, rentals and services.            Prior
21     to its closure by federal law enforcement authorities in April 2018,
22     Backpage was visited by 75 to 100 million unique internet visitors
23     per month.
24          12.    Between 2004 and April 2018, Backpage realized annual
25     profits of tens of millions of dollars from adult advertisements.
26     Historically, the adult category, where Backpage advertisers posted
27     sex trafficking ads, made up less than ten percent of all the
28     website’s advertisements.      However, those ads generated more than 90



                                              22
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 23 of 82 Page ID #:87



1      percent of Backpage’s revenue.
2           13.    Lacey was a co-creator of Backpage.com who was responsible
3      for the website’s policies and strategic direction.          Lacey maintained
4      significant control over the website during the relevant period
5      described in this first amended complaint, and continued to receive
6      tens of millions of dollars in Backpage-related distributions even
7      after purportedly selling his interest in Backpage in 2015.
8           14.    Larkin was a co-creator of Backpage.com who was responsible
9      for the website’s policies and strategic direction.          Larkin
10     maintained significant control over the website during the relevant
11     period described in this first amended complaint, and continued to
12     receive tens of millions of dollars in Backpage-related distributions
13     even after purportedly selling his interest in Backpage in 2015.
14          15.    Carl Ferrer (“Ferrer”), though not an original owner, was a
15     co-creator and one of the original officers of Backpage, having
16     initially served as Backpage’s vice-president, and later as CEO.
17     Ferrer is also the CEO of several Backpage-related entities in the
18     Netherlands, including “Website Technologies,” “Amstel River
19     Holdings,” and “Ad Tech BV.”
20          16.    John “Jed” Brunst (“Brunst”) was a minority owner of
21     Backpage who owned 5.67 percent of the company at the time of its
22     inception.    Brunst served as the Chief Financial Officer of Backpage
23     and several of Backpage’s parent companies.
24          17.    Spear was a minority owner of Backpage who owned 4.09
25     percent of the company at the time of its inception.          Spear served as
26     Executive Vice President of one of Backpage’s parent companies.
27          18.    “M.G.” had no formal position at Backpage, but was the
28     President, Chief Executive Officer, Treasurer, and Secretary of



                                              23
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 24 of 82 Page ID #:88



1      Posting Solutions LLC, a wholly owned Backpage subsidiary with a
2      principal place of business in Dallas, Texas (“Posting Solutions”),
3      which accepted payments from Backpage advertisers.          M.G. was also the
4      Chief Financial Officer of Website Technologies, and directed and
5      controlled many of the international and domestic financial
6      transactions of Backpage and its related entities.
7           19.    Daniel Hyer (“Hyer”) served as Backpage’s Sales and
8      Marketing Director.     He remained an account signatory for numerous
9      Backpage-controlled entities, including Website Technologies, until
10     Backpage’s closure.
11          20.    Andrew Padilla (“Padilla”) served as Backpage’s Operations
12     Manager.
13          21.    Joye Vaught (“Vaught”) served as Backpage’s assistant
14     Operations Manager.
15          22.    Lacey, Larkin, Ferrer, Brunst, Spear, M.G., Hyer, Padilla,
16     and Vaught are referred to collectively herein as “Backpage
17     Operators.”
18                            EVIDENCE SUPPORTING FORFEITURE
19     I.    The Formation and Evolution of Backpage
20          23.    Lacey and Larkin were the founders of the Phoenix New
21     Times, an alternative newspaper based in Arizona.          Lacey and Larkin
22     subsequently acquired several other alternative newspapers that they
23     operated through an entity called Village Voice Media Holdings
24     (“VVMH”).    Spear served as VVMH’s Executive Vice President and Brunst
25     served as VVMH’s Chief Financial Officer.
26          24.    As far back as the 1980’s, VVMH publications routinely
27     included ads for prostitution.
28          25.    By 2000, the popularity of the website www.craigslist.com



                                              24
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 25 of 82 Page ID #:89



1      (“Craigslist”), which offered free classified ads that included
2      prostitution ads, began to disrupt VVMH’s business, which depended on
3      classified advertising revenue.
4           26.    Lacey and Larkin, assisted by Ferrer, sought to address
5      this disruption by creating Backpage, which would compete directly
6      with Craigslist.     As stated in an internal Backpage document, “[I]n
7      2004, in response to the Craigslist threat that was decimating daily
8      newspapers, VVMH launched its own online classified site,
9      Backpage.com, named after the back page of VVMH’s print publication.”
10          27.    From 2004 until 2015, Lacey and Larkin bore primary
11     responsibility for Backpage’s policies and strategic direction.              In
12     2015, Lacey and Larkin purported to sell to Ferrer all or
13     substantially all of their respective interests in Backpage.            In
14     fact, Lacey and Larkin retained significant control over Backpage,
15     and both continued to receive millions of dollars of annual
16     distributions of Backpage revenue after the purported sale.
17          28.    From its inception, most of Backpage’s earnings represented
18     the proceeds of illegal activity, specifically prostitution and sex
19     trafficking, including child sex trafficking.         By 2015, the major
20     credit card companies were refusing to process payments to or for
21     Backpage, and banks were closing Backpage’s accounts out of concern
22     the accounts were being used for illegal purposes.
23          29.    In response to these measures, the Backpage Operators
24     initiated and pursued a wide variety of money laundering strategies
25     and techniques designed, in part, to conceal the source and location
26     of the revenues generated by Backpage ads, including ads for human
27     trafficking and illegal prostitution.        These strategies included (a)
28     instructing customers to send checks and money orders to a Post



                                              25
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 26 of 82 Page ID #:90



1      Office box, funneling those funds into bank accounts held in the
2      names of entities with no apparent connection to Backpage, and then
3      giving customers a corresponding “credit” to purchase Backpage ads;
4      (b) accepting Backpage proceeds through foreign bank accounts and
5      thereafter redirecting the funds to Backpage Operators in the U.S.
6      and abroad, or transferring the funds back to domestic bank accounts
7      (to conceal the nature, source, location, ownership and control of
8      those funds and promote Backpage’s ongoing illegal operations); and
9      (c) converting customers payments and the proceeds of Backpage’s
10     illegal business into and out of       digital currency. 7
11     II.    The Sources and Manipulation of Backpage Criminal Proceeds
12            A.      Backpage Promotion of Prostitution and Sex Trafficking
13            30.     Numerous Backpage ads were used to sell minors for sex and
14     forcibly traffic adult women for sex.        Among the pimps and sex
15     traffickers who used Backpage to advertise their victims were many
16     who were later convicted of sex trafficking offenses.          For example,
17            a.      During 2014 and 2015, a pimp sold S.F., a minor girl, for
18     sex.       The pimp advertised S.F. on Backpage’s “Escort” section in the
19     Los Angeles area of California and in Arizona.         The ad contained
20     phrases such as “New In Town” and “Sexy Dark Asian Bombshell with a
21     Nice & Tight {Booty}.”      The ad selling S.F. on Backpage included
22     multiple pictures showing her legs, stomach, shoulders and buttocks.
23     The pimp who placed the ad was ultimately arrested, convicted on
24
25            7
              Digital currency (also known as crypto-currency) is generally
       defined as an electronic-sourced unit of value that can be used as a
26     substitute for fiat currency (i.e., currency created and regulated by
       a sovereign government). It exists entirely on the Internet and is
27     not stored in any physical form. It is not issued by any government,
       bank, or company, but is instead generated and controlled through
28     computer software operating on a decentralized peer-to-peer network.
       Bitcoins, Bitcoins Cash and Litecoin are types of crypto-currency.

                                              26
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 27 of 82 Page ID #:91



1      state sex trafficking charges, and sentenced to 196 years
2      imprisonment.
3             b.   During 2014 and 2015, the same pimp sold A.C., a minor
4      girl, for sex.    In November 2014, at the age of 17, A.C. was first
5      sold for sex through a Backpage ad using phrases such as “NEW IN
6      TOWN,” “sexy sweet,” and “sweet like honey but super hot like fire.”
7      The Backpage ad selling A.C. included pictures of her showing her
8      legs, stomach, shoulder, and buttocks, and posed in sexually
9      provocative positions.
10            c.   Between November and December 2015, a pimp drove two women
11     and four minor girls (T.S., S.L., K.O., and R.W.) from Columbus, Ohio
12     to a hotel in St. Charles, Missouri.         The next day, the pimp told the
13     girls to post ads on Backpage.com.          Some of the girls took calls and
14     engaged in paid sex acts with Backpage customers who responded to the
15     ads.    The ads the girls posted included pictures of them on a bed
16     showing their buttocks.      Another image featured a naked girl’s body
17     pressed against a mirror.      Other pictures appeared more mundane, such
18     as images of girls posing clothed in front of a mirror.           However,
19     these ads used phrases like “I’m sweet as a treat maybe even sweeter”
20     and “not a lot need to be said. my pic are 100% real.”           In 2017, this
21     pimp was convicted of Federal sex trafficking charges and sentenced
22     to 300 months in prison.
23            d.   In or around 2010, in Washington, J.S., a minor girl, was
24     sold for sex through the use of Backpage ads.         J.S.’s pimp drafted
25     the ads, which contained words and phrases such as,
26     “W’E’L’L_W’O’R’T’H_I’T***^***150HR” and “IT WONT TAKE LONG AT ALL.”
27     The ads included pictures of J.S. in provocative positions showing
28     her breasts and buttocks.      On March 29, 2011, the pimp who sold J.S.



                                              27
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 28 of 82 Page ID #:92



1      for sex was sentenced to over 26 years imprisonment on Federal
2      charges related to sex trafficking.
3            e.    Between 2011 and 2016, a female victim, D.O., who was
4      between the ages of 14 and 19 during those years, was sold for sex
5      through Backpage ads.      D.O.’s female pimp instructed D.O. that
6      Backpage was the safest place to advertise because Backpage did not
7      require age verification.      D.O.’s Backpage ads included words and
8      phrases that were indicative of prostitution, such as “roses” (money)
9      and “back door” (anal sex).      Some of the customers who responded to
10     D.O.’s Backpage ads forced D.O. to perform sexual acts at gunpoint,
11     choked her to the point of having seizures, and gang-raped her.
12          31.    Plaintiff alleges that all levels of Backpage management,
13     including the Backpage Operators, were aware of Backpage’s role in
14     promoting criminal activity.       For example:
15           a.    On September 21, 2010, a group of state attorneys general
16     (“AG”) wrote a letter to Backpage observing that “ads for
17     prostitution-including ads trafficking children-are rampant on the
18     site,” and arguing that “[b]ecause Backpage cannot, or will not,
19     adequately screen these ads, it should stop accepting them
20     altogether.”    The state AGs acknowledged that this step would cause
21     Backpage to, “lose the considerable revenue generated by the adult
22     services ads,” but stated that “no amount of money can justify the
23     scourge of illegal prostitution, and the misery of the women and
24     children who will continue to be victimized in the marketplace
25     provided by Backpage.”
26           b.    Also in mid-September 2010, Ferrer wrote an email
27     explaining that Backpage was unwilling to delete ads that included
28     terms indicative of prostitution because doing so would “piss[] off a



                                              28
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 29 of 82 Page ID #:93



1      lot of users who will migrate elsewhere,” and force Backpage to
2      refund those customers’ fees.
3            c.    In January 2017, the U.S. Senate Subcommittee on Permanent
4      Investigations (“Subcommittee”) conducted a lengthy investigation
5      into sex trafficking and Backpage, resulting in a 50-page report
6      entitled “Backpage.com’s Knowing Facilitation of Online Sex
7      Trafficking.”    The report concluded, among other things, that
8      virtually all of Backpage’s “adult” ads were actually solicitations
9      for illegal prostitution services and that “Backpage [] maintained a
10     practice of altering ads before publication by deleting words,
11     phrases, and images indicative of criminality, including child sex
12     trafficking . . . .     Those practices served to sanitize the content
13     of innumerable advertisements for illegal transactions-even as
14     Backpage represented to the public and the courts that it merely
15     hosted content others had created.”         In response to the
16     Subcommittee’s report, Backpage purported to shut down the “adult”
17     section of its website.      However, a review of several thousand
18     Backpage ads demonstrated that the prostitution ads simply migrated
19     to other sections of the website, where they remained accessible
20     until the site was forced to shut down.
21           d.    On August 5, 2011, Backpage received a letter from the
22     mayor of Seattle.     This letter warned, “Seattle Police have
23     identified an alarming number of juvenile prostitutes advertised on
24     Backpage.com since January 2010,” and explained that Backpage was
25     dissimilar from other companies whose products and services are
26     “occasionally or incidentally” utilized by criminals because “[y]our
27     company is in the business of selling sex ads” and “your services are
28     a direct vehicle for prostitution.”         The letter recommended that



                                              29
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 30 of 82 Page ID #:94



1      Backpage require in-person age verification for all of the “escorts”
2      depicted in its ads.     Backpage never instituted an in-person age
3      verification requirement.
4           32.    Backpage instituted and maintained policies and procedures
5      designed to cultivate and sustain its promotion of sex trafficking
6      and prostitution, but which “sanitized” some of the language Backpage
7      customers used to advertise in order to make the advertising of sex
8      trafficking less overt.      Backpage referred to this practice as
9      “moderation.”    For example:
10           a.    In April 2008, Ferrer wrote an email explaining that,
11     although he (Ferrer) was “under pressure to clean up Phoenix’s adult
12     content,” he was unwilling to delete prostitution ads because doing
13     so “would put us in a very uncompetitive position with craig[slist]”
14     and result in “lost pageviews and revenue.”         Ferrer instructed
15     Backpage’s technical staff to edit the wording of such ads by
16     removing particular terms that were indicative of prostitution, but
17     allow the remainder of the ad to be featured on Backpage’s website.
18           b.    On October 8, 2010, a Backpage manager sent an email to
19     certain Backpage employees and managers threatening to fire any
20     Backpage employee who acknowledged, in writing, that a customer was
21     advertising prostitution:      “Leaving notes on our site that imply that
22     we’re aware of prostitution, or in any position to define it, is
23     enough to lose your job over. . . .         This isn’t open for discussion.
24     If you don’t agree with what I’m saying completely, you need to find
25     another job.”
26           c.    On October 16, 2010, the same Backpage manager sent an
27     email to a large group of Backpage employees that contained two
28     attachments providing guidance on how to “moderate” ads.           The first



                                              30
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 31 of 82 Page ID #:95



1      was a PowerPoint presentation that displayed a series of 38 nude and
2      partially-nude photographs, some of which depicted graphic sex acts.
3      Next to each picture was an instruction as to whether it should be
4      approved or disapproved by a Backpage moderator.          These instructions
5      included “Approve.     Nude rear shots are okay as long the model is not
6      exposing her anus or genitalia.” and “Approve.         Rear shot okay.
7      Transparent wet panties okay.”       The second attachment was an Excel
8      spreadsheet identifying 50 terms (all of which were indicative of
9      prostitution) that should be “stripped” from ads before publication.
10     The Backpage manager concluded the email by stating, “[I]t’s the
11     language in ads that’s really killing us with the Attorneys General.
12     Images are almost an afterthought to them.”
13           d.    On October 16, 2010, the same Backpage manager sent an
14     internal email explaining, “I’d like to still avoid Deleting ads when
15     possible;” “we’re still allowing phrases with nuance;” and “[i]n the
16     case of lesser violations, editing should be sufficient.”
17           e.    On October 25, 2010, Ferrer sent an email to Padilla
18     acknowledging that the “[i]llegal content removed” through Backpage’s
19     moderation processes was “usually money for sex act.”          This email
20     also explained that, after the “sex act pics are removed,” the “ad
21     text may stay.”
22           f.    On October 27, 2010, a different Backpage manager sent an
23     internal email stating that Backpage was “editing 70 to 80%” of the
24     ads it received from customers.
25           g.    On June 7, 2011, Ferrer received an inquiry from a law
26     enforcement official about a particular ad that included the term
27     “amber alert.”    In response, Ferrer acknowledged this might be “some
28     kind of bizarre new code word for an under aged person.”           Ferrer then



                                              31
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 32 of 82 Page ID #:96



1      forwarded this exchange to a Backpage manager and instructed that the
2      term “amber alert” be added to Backpage’s “strip out” list.
3            h.    On August 31, 2011, Backpage managers exchanged emails in
4      which they discussed a list of 100 “solid sex for money terms.”
5      Later emails indicate that this list of terms changed but, in
6      general, the list prohibited use of certain terms that Backpage
7      management and employees closely identified with the obvious
8      promotion of sex trafficking and prostitution.
9            i.    One Backpage manager acknowledged in the August 31, 2011
10     email exchange that a large proportion of the ads originally
11     submitted by Backpage’s customers contained text and pictures that
12     were indicative of sex trafficking.         Nevertheless, Backpage published
13     those ads after editing them to appear less obvious in promoting
14     illegal activity.     Backpage sex trafficking ads adapted to Backpage’s
15     moderation policy by using “phrases with nuance” when promoting sex
16     trafficking.    Following the implementation of “moderation,”
17     Backpage’s list of prohibited terms changed and evolved over time to
18     adjust to Backpage advertisers’ use of new code words to promote
19     prostitution.    In other words, once a code word or phrase not
20     previously associated with sex-for-money became too familiar, or was
21     deemed too closely associated with certain sex trafficking activities
22     in the Backpage community of advertisers, Backpage’s “moderation”
23     policy would be adapted by adding such words or phrases to the
24     “blocked” list or risk being too obvious in its promotion.
25          33.    Plaintiff alleges that Backpage’s policy of “moderation”
26     only caused ads explicitly promoting sex trafficking to become more
27     coded and implicit in the ads’ purpose.
28           a.    Well over half of the Backpage classified ads in various



                                              32
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 33 of 82 Page ID #:97



1      Backpage categories used terms and phrases (including “massage,”
2      “dating,” “escort” and others) that are consistent with sex
3      trafficking and prostitution.       These terms and phrases included,
4      “roses” (money, e.g., “150 roses/half hour”), “in-call” (where the
5      customer goes to the prostitute’s location), “outcall” (where the
6      prostitute goes to the customer’s location), “GFE” (girlfriend
7      experience), and “PSE” (porn star experience).
8            b.    Other Backpage ads used language that was mostly free of
9      coded language, but included sexually provocative images.           The
10     sexually suggestive images included in these ads were typical of ads
11     for prostitution.     For example, one such ad posted in Backpage’s Los
12     Angeles dating section depicted images of a woman on a bed with her
13     buttocks presented in a sexual manner; another included a picture of
14     a woman’s cleavage; others included pictures of women posing in
15     sexual positions wearing lingerie and pictures of a woman bending
16     over, revealing her naked buttocks.
17           c.    Backpage’s policy of moderation had the effect of causing
18     and allowing otherwise neutral or innocuous terms to be understood
19     within the Backpage community as coded language for sex trafficking
20     and prostitution.     Because of the evolving use of coded terms, a
21     reader of such ads who was familiar with the particular vocabulary
22     used in Backpage “adult” ads could readily identify coded terms and
23     images indicating an ad for prostitution, while an uninitiated reader
24     may not understand these terms at all, or at least not as being
25     associated with sex-for-money.
26          34.    Almost all “adult”-type Backpage ads listed phone numbers
27     or emails that a potential customer could use to make contact with
28     the advertiser.     Comparing a sample of phone numbers and emails found



                                              33
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 34 of 82 Page ID #:98



1      within Backpage ads with phone numbers and emails that were
2      frequently included in the memo sections of checks that Backpage
3      advertisers use to pay Backpage for ads, revealed that the same
4      numbers and/or email addresses appeared in multiple Backpage ads as
5      contact information.     For example:
6            a.    A $25 USPS Money Order purchased on June 15, 2017, in
7      Duarte, California, made payable to “Posting Solutions PO BOX 802426,
8      Dallas, TX,” and thereafter deposited into Account 1, bore a notation
9      listing a phone number and the words “Dulce Latina.”          A search of
10     Backpage ads showed almost 800 advertisements listing the same phone
11     number.
12           b.    A $20 USPS Money Order purchased in Sacramento, California,
13     and later deposited into Account 1 bore a notation listing a phone
14     number and the words “love my lips.”         A search of Backpage ads
15     revealed almost 1300 advertisements listing the same phone number.
16           c.    A $150 Wells Fargo Bank Money Order, purchased in Arizona,
17     and made payable to “Posting Solutions,” bore an email address and
18     the words, “red hot stuff.”      The same email address was found to be
19     associated with advertisements on several female escort websites that
20     directed customers to contact an Arizona phone number ending in 2397.
21     A search of Backpage.com for this phone number revealed approximately
22     760 ads that included this phone number.         These Backpage ads included
23     images indicative of prostitution.          For example, one such ad posted
24     on Backpage’s “massage” section included sexual images such as a
25     woman lying on a bed wearing lingerie and a woman laying naked on her
26     stomach.    One of the ads described, “Pampering provider | Body Rub
27     Massage | Body Shampoo | Body Scrub | 4 hands | Walk ins or
28     appointment.”    Legal massage advertisements do not typically depict



                                              34
     Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 35 of 82 Page ID #:99



1      sexual images.    This advertisement depicted sexual images and
2      included terms like “4 hands,” which is coded language describing a
3      massage given to a customer by two women.         Such advertisements are
4      indicative of prostitution.
5           35.    The Backpage ads that shared the same phone number or email
6      address typically also included sexually suggestive images of
7      different women.     Such ads are consistent with ads posted by pimps or
8      prostitution agencies that are using the same phone number or email
9      to advertise different women (or girls) to prospective prostitution
10     clients.
11           B.    Payments for Advertising on Backpage
12          36.    In order to post an ad on Backpage, an advertiser had to
13     pay Backpage by one of several methods, including check, cash, and,
14     until about 2015, credit card payments processed through U.S. credit
15     card payment processors.      The proceeds from these ads, the vast
16     majority of which were sexually explicit in nature, would then be
17     deposited into various Backpage owned or controlled bank accounts.
18     For example, Backpage’s U.S. Bank account ‘1165, originated in or
19     about April 2010, received several million dollars from the revenue
20     generated from the sale of ads, including ads promoting the
21     trafficking of minors and illegal prostitution.
22          37.    However, in or around 2015, following negative publicity
23     associated with Backpage, some of the major credit card companies
24     enacted what Backpage Operators termed a “blockade.”          Essentially,
25     these companies refused to process credit card payments directed to
26     Backpage.    In order to circumvent the blockade, Ferrer and other
27     Backpage Operators set up agreements with foreign persons and
28     partners to “franchise” websites for the sole purpose of accepting



                                              35
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 36 of 82 Page ID #:100



1    credit card payments outside of the United States, with the funds
2    being funneled to Backpage.
3        38.   Also in or around 2015, in response to the blockade,
4    Backpage designed a mechanism to allow advertisers to buy Backpage
5    “credits,” which could be accomplished in several ways, including:
6         a.   mailing gift cards, checks, or money orders to “Posting
7    Solutions” at a P.O. Box in Dallas, Texas;
8         b.   using a credit card to buy credits through a third-party
9    credit card payment processor;
10        c.   paying with digital currency (specifically, Backpage
11   accepted Bitcoins, Bitcoins Cash, Litecoin, and Ethereum).          If the
12   advertiser selected this option, Backpage provided a digital currency
13   wallet address where the advertiser could send the electronic
14   transfer of the digital currency; and
15        d.   paying with currency through a third party payment
16   processor.   Once the third-party payment processor received the
17   currency, it would convert it to digital currency and then
18   electronically transfer that digital currency to a Backpage digital
19   currency wallet.
20       39.   Digital Currency was processed through the subject accounts
21   in the following way:
22        a.   When Backpage received digital currency, it would aggregate
23   the digital currency and then transfer it to a third-party exchanger
24   like GoCoin; 8
25
26        8 GoCoin is a digital currency exchanger that converts Bitcoins
     and another digital currency into fiat currency, like the U.S. Dollar
27   or the Euro. GoCoin is owned by Manx Broadcasting Corporation, based
     in the Isle of Man. GoCoin has offices in Singapore and Santa
28   Monica, California, and GoCoin holds bank accounts in several
     countries, most or all of which are outside the United States.

                                          36
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 37 of 82 Page ID #:101



1         b.   In exchange for the digital currency, the exchanger would
2    transfer U.S. dollars from its foreign bank account(s) into Backpage
3    operating accounts in the United States or elsewhere.         The exchanger
4    could then sell its Bitcoins on various Bitcoins markets.
5        40.   Bitcoins payments for ads have resulted in the trafficking
6    of minors for sex.    For example:
7         a.   On September 6, 2015, a Bitcoins account associated with
8    the owner of the email address later convicted of having trafficked
9    minors for sex paid Backpage about $4 worth of Bitcoins in order to
10   post an ad promoting the trafficking of certain victims in Palm
11   Springs, California.
12        b.   On September 15, 2015, an email from the same email address
13   owner indicated a payment to Backpage of about $8 worth of Bitcoins
14   in order to “Fund Account” 9 for palmsprings.backpage.com.
15        c.   On October 6, 2015, the same email address owner paid
16   Backpage about $1 worth of Bitcoins to “Fund Account” on
17   palmsprings.backpage.com.
18        d.   On October 30, 2015, a Bitcoins account associated with the
19   owner of the email address who trafficked minors for sex paid
20   Backpage about $1 worth of Bitcoins in order to post an ad promoting
21   the trafficking of certain victims in Columbus, Ohio.
22        e.   On November 2, 2015, this same email address owner paid
23   Backpage about $1 worth of Bitcoins to “Move Ad to Top of Listings”
24   in the Columbus, Ohio Backpage ads.
25        f.   On November 21, 2015, this same email address owner paid
26   Backpage about $1 worth of Bitcoins to Backpage for credit for that
27
          9
            The email address owner provided Bitcoins to Backpage as a
28   “Fund Account” payment, that is, payment to Backpage as credit to be
     used later to pay for Backpage ads.

                                          37
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 38 of 82 Page ID #:102



1    email owner’s Backpage ad account.
2        41.     Plaintiff contends that five to ten percent of the ads
3    posted on Backpage.com were placed within the Central District of
4    California (including Los Angeles and Orange Counties).         Between
5    January 10 and February 3, 2016, approximately 500,000 ads were
6    posted on Backpage.com and paid for with Bitcoins, for which Backpage
7    received over $3,840,000 in revenue.      Of these approximately 500,000
8    ads, approximately 28,400 were posted only in
9    LosAngeles.Backpage.com, Ventura.Backpage.com,
10   SanLuisObispo.Backpage.com, OrangeCounty.Backpage.com, and
11   SanGabrielValley.Backpage.com.     These specific ads generated
12   approximately $184,479 in revenue.
13       42.     When an advertiser (or “poster”) purchased an ad for
14   prostitution using digital currency, the payment to Backpage (and
15   certain subsequent expenditures) proceeded in the following manner:
16        a.     A poster would choose a payment method online (e.g.,
17   through Bitcoins payments);
18        b.     If the poster did not already have Bitcoins, the Backpage
19   website would direct the poster to a third-party exchanger to buy
20   Bitcoins;
21        c.     Backpage would then provide the poster with a wallet
22   address to send a specific amount of Bitcoins;
23        d.     In return for sending the required payment, the poster
24   would receive credit that could be used to post ads on Backpage.
25        e.     Backpage would sell the Bitcoins to a third party
26   exchanger, frequently GoCoin, in batches, generally valued in
27   hundreds of thousands, of dollars in order to convert the Bitcoins
28   into U.S. or foreign flat currency, which GoCoin generally, if not



                                          38
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 39 of 82 Page ID #:103



1    always, would hold in foreign bank accounts;
2         f.   GoCoin would then wire funds from foreign accounts to
3    either (1) Backpage controlled foreign accounts; or (2) Backpage
4    controlled operating accounts in the United States;
5         g.   These accounts were held and controlled by Backpage
6    Operators in the names of entities controlled by Backpage, including
7    Ad Tech BV, Posting Solutions, Website Technologies, and Cereus
8    Properties.
9         h.   The funds derived from these foreign transactions would be
10   used by Backpage to pay service providers, like Verizon in Los
11   Angeles, or transferred to Backpage Operators’ accounts and accounts
12   held in their family members’ names.
13        i.   For example:
14             a.      In March 2015, Ad Tech BV, a Netherlands based
15   company, listing Ferrer as CEO and M.G. as CFO, opened a bank account
16   in the Liechtenstein (the “Netherlands Account”).        M.G. is the
17   President, CEO, Treasurer and Secretary of Posting Solutions.          From
18   March 2015 through November 2017, the Netherlands Account received
19   millions of dollars from Binary Trading SG PTE, Limited (“Binary
20   Trading”).    On April 4, 2017, M.G. sent an email to employees of the
21   bank that maintains the Netherlands Account.        The email explained:
22        Binary Capital is our trading partner, they hold money in
          trust for Go Coin [sic]. Rather than incurring 3 sets of
23        wire fees which make our transactions unprofitable, they
24        act as our agent and disburse payments directly from our
          trust account to our merchant.
25
26             b.     For the period of September 4 through November 23,
27   2015, Backpage advertisers used Bitcoins to purchase about 1,000,000
28   “adult” ads from Backpage.     Backpage then sold those Bitcoins to


                                          39
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 40 of 82 Page ID #:104



1    GoCoin for approximately $8.6 million.       Included among the Bitcoins
2    sold to GoCoin during this period were payments pimps made to
3    Backpage to purchase ads to promote child prostitution.
4              c.    For the period of December 14, 2015, through August
5    30, 2016, in approximately 154 wires, GoCoin accounts held in
6    Slovakia (the “Slovakia Account”) and Singapore Account (the
7    “Singapore Account”) transferred a total of approximately
8    $26,100,235.83 to Branch Banking & Trust account ‘2008, in Plano,
9    Texas, owned by Website Technology (“Website Tech Account ‘2008”).
10   On January 15, 2016, the Website Tech Account ‘2008 transferred
11   $189,571 to Verizon in Los Angeles, California, in payment for
12   Backpage internet services.
13             d.     Between January 21 and August 31, 2016, Website Tech
14   Account ‘2008 sent approximately 27 wire transfers totaling
15   approximately $48,000,000 to Arizona Bank & Trust account number
16   ‘6211, belonging to Cereus Properties LLC, which is owned or
17   controlled by Spear, Backpage, and/or other Backpage Operators.
18        C.   Bases for Forfeiture
19       43.   The Defendant Assets constitute, and are derived from,
20   proceeds traceable to one or more violations of: (1) 18 U.S.C. § 1591
21   (Sex Trafficking of Children); and/or (2) U.S.C. § and 1952
22   (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
23   each of which is SUA under 18 U.S.C. § 1956(c)(7)(A), and a
24   conspiracy to commit such offenses.
25       44.   The Defendant Assets were involved in, and are traceable to
26   property involved in, one or more transactions or attempted
27   transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and a
28   conspiracy to commit such offenses, in violation of 18 U.S.C.



                                          40
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 41 of 82 Page ID #:105



1    § 1956(h).   Specifically, the Defendant Assets were involved in and
2    are traceable to property involved in one or more financial
3    transactions, attempted transactions, or a conspiracy to conduct or
4    attempt to conduct such transactions involving the proceeds of
5    specified unlawful activity, that is, 18 U.S.C. §§ 1591 and 1952, and
6    were designed in whole or in part to conceal or disguise the nature,
7    location, source, ownership or control of the proceeds of the SUA in
8    violation of 18 U.S.C. § 1956(a)(1)(B)(i).
9        45.   The Defendant Assets were involved in, and are traceable to
10   property involved in, one or more transactions or attempted
11   transactions in violation of 18 U.S.C. § 1957, or a conspiracy to
12   commit such offenses, in violation of 18 U.S.C. § 1956(h).
13   Specifically, the Defendant Assets were involved in and are traceable
14   to property involved in one or more financial transactions, attempted
15   transactions, or a conspiracy to conduct or attempt to conduct such
16   transactions in criminally derived property of a value greater than
17   $10,000 that was derived from SUA, that is, 18 U.S.C. §§ 1591 and
18   1952.
19   III. Assets Representing, Traceable To, and Involved In
          Specified Unlawful Activity
20
21        A.   Account 1 (Prosperity ‘7188 Funds)
22       46.   On February 15, 2017, Posting Solutions opened Account 1.
23   M.G. is the sole signatory on the account (as described above,
24   Posting Solutions is wholly owned by and controlled by Backpage).
25       47.   The application for the P.O. Box identifies the renter of
26   the box as “Website Technologies, LLC/Backpage.com.”         Listed on the
27   Application were the names of several Backpage Operators, including
28   Ferrer.



                                          41
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 42 of 82 Page ID #:106



1        48.    Between August 1 and September 1, 2017, Account 1 received
2    more than $2,781,750 in wire transfers from foreign banks.          For
3    example:
4         a.    On or about August 16, 2017, Binary Trading wired $535,500
5    from an account in Singapore into Account 1.
6         b.    On or about August 17, 2017, Binary Trading wired $528,500
7    from a Singapore account into Account 1.
8         c.    On or about August 30, 2017, a company named Trilix PTE LTD
9    (“Trilex”), listing the same Singapore address as Binary Trading and
10   GoCoin, sent four wire transfers from the Singapore account into
11   Account 1, ranging from $385,450 to $492,250, totaling approximately
12   $1,717,750.
13       49.    Plaintiff alleges that a substantial percentage of outgoing
14   payments from Account 1 have been payments for the operation of
15   Backpage.com.   For example, between July and October 2017, funds were
16   wired from Account 1, as following:
17        a.    $570,530 to Verizon Digital Media Services in Los Angeles
18   for services related to the Backpage.com website; and
19        b.    $1,497 to “Backupify,” a company that provided data backup
20   services for Backpage.
21                            CEREUS PROPERTIES ASSETS
22        B.    Account 2 (Compass ‘3873 Funds)
23       50.    Account 2 was held in the name of Cereus Properties LLC,
24   and Spear was the sole signatory.      This account was funded in part
25   with transfers from Account 1, which funds are alleged to have been
26   traceable to SUA, involved in money laundering, or both, and was used
27   as a funnel account to pay Backpage Operators.        On average, during
28   each month of 2017, several hundred thousand dollars were transferred



                                          42
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 43 of 82 Page ID #:107



1    from Account 1 to Account 2.     For example:
2         a.   On August 31, 2017, Account 1 sent a wire transfer totaling
3    $487,491.45 to Account 2.
4         b.   On September 15, 2017, Account 1 sent a wire transfer
5    totaling $91,672.67 to Account 2.
6         c.   On October 2, 2017, Account 1 sent a wire transfer totaling
7    $471,766 to Account 2.
8        51.   Funds from Account 2 were also used to promote and
9    facilitate prostitution.     For example:
10        a.   On December 2, 2016, the Netherlands Account transferred
11   $324,055.85 to Account 2;
12        b.   On December 8, 2016, the Netherlands Account transferred
13   $499,970.00 to Account 2;
14        c.   On December 27, 2016, the Netherlands Account transferred
15   $199,970.00 to Account 2; and
16        d.   From March to December 2017, Account 2 paid over $9,000 to
17   “Cox Communications,” an internet services company that Backpage used
18   to facilitate its internet presence and promote its sale of
19   prostitution advertising.
20        C.   Account 3 (Compass ‘4862 Funds)
21       52.   Account 3, held in the name of Cereus Properties, was
22   funded with transfers from foreign and domestic banks, which funds
23   were traceable to SUA, involved in money laundering, or both,
24   including funds transferred from the Netherlands Account through one
25   of the Backpage Operators’ go-between accounts 10 (Wells Fargo Bank
26
27        10A “go-between” (a.k.a., a “pass-through”) is an account set up
     for the main purpose of transferring funds from one or more bank
28   accounts to various other bank accounts, frequently as an attempt to
     further conceal the true source and nature of the funds.

                                          43
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 44 of 82 Page ID #:108



1    account ‘9863 (“Account ‘9863”)), and eventually funneled into
2    Account 3.
3                               MICHAEL LACEY ASSETS
4         D.     Account 4 (FFS&L of SR ‘3620 Funds)
5         53.    Account 4, held in the name of Lacey, was funded with
6    transfers from foreign and domestic banks, which funds were traceable
7    to SUA, involved in money laundering, or both.        On October 2, 2017,
8    Account 24 (which was itself funded with transfers from foreign and
9    domestic banks with proceeds traceable to SUA, involved in money
10   laundering, or both), transferred $297,795 into Account 4, as further
11   described below.
12        E.     Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324, and
     ‘8332)
13
14        54.    Accounts 5, 6, and 7, each held in the name of Lacey, were
15   funded with transfers from foreign and domestic banks, which funds
16   were traceable to SUA, involved in money laundering, or both.
17   Backpage Operators used Accounts 5, 6, and 7 as pass-through
18   accounts.
19        a.     On May 31, 2017, Account 2 transferred approximately
20   $676,808.04 into Account 5;
21        b.     On June 30, 2017, Account 5 transferred $600,000 to Account
22   6.
23        c.     On October 2, 2017, Account 2 made two transfers:
24                i. $297,795.54 transferred to Account 4; and
25                ii. $694,856.25 wired to Account 11
26        d.     On April 16, 2018, Lacey personally went into the Republic
27   Bank of Arizona, withdrew $500,000 from Account 5, and then used that
28   $500,000 as the initial deposit to open Account 7.



                                          44
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 45 of 82 Page ID #:109



1         e.   On or about February 15, 2018, Lacey drafted two $600,000
2    checks (totaling $1.2 million).      One check was drawn from Account 11,
3    and the second was drawn from Account 4.       These two checks were used
4    to fund Accounts 8, 9, and 10, respectively, with $600,000.00,
5    $300,000.00, and $300,000.00.
6         F.   Account 11 (SFFCU ‘2523 Funds)
7        55.   Account 11 is held in the name of Lacey and an individual
8    listed in the Credit Union’s records as Lacey’s employee and
9    bookkeeper.   Account 11 was funded with proceeds alleged to have been
10   traceable to SUA, involved in money laundering, or both.
11        a.   On February 2, 2018, Account 2 (which then contained funds
12   traceable to SUA, involved in money laundering, or both) transferred
13   $734,602.70 into Account 11.
14        G.   Account 12 (IOLTA ‘4139)
15       56.   Account 12 was an IOLTA held for the benefit of Lacey, and
16   was funded with proceeds traceable to SUA, involved in money
17   laundering, or both.
18       57.   On January 4, 2017, the Singapore Account wired $489,500
19   into a Posting Solutions controlled account held at Veritex Bank (the
20   “Veritex Account”).    On January 20, 2017, the Singapore Account
21   directed two additional wires, for $358,150 and $470,150
22   respectively, into the Veritex Account.       In total, the Singapore
23   Account transferred $1,317,800 into the Veritex Account.
24        a.   On or about February 23, 2017, the Veritex Account directed
25   two payments to Account 2, a wire of $443,014, and a check for
26   $27,887.41.
27        b.   Between March 30 and September 14, 2017, Account 2 sent
28   five wires totaling $4,058.063.65 to Account 12.



                                          45
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 46 of 82 Page ID #:110



1         c.   In July 2018, Account 12 was closed and a cashier’s check
2    totaling $2,412,785.47 was issued to Lacey’s Annuity Fund, held at
3    Account 12.
4         H.   The Sebastopol Property
5        58.   The Sebastopol Property was purchased and maintained, in
6    whole or in part, using funds traceable to SUA, involved in money
7    laundering, or both.
8        59.   In a series of transactions in December 2016, illicit
9    proceeds from the Netherlands Account would pass-through Account 2,
10   eventually ending up in Account 11.       Additionally, between July and
11   October 2017, additional illicit proceeds from the Singapore Account
12   were passed-through Account 1 to Account 2, and eventually
13   transferred to Account 11.     On or about October 10, 2017, over
14   $10,000 of funds from Account 11 were used to support and maintain
15   the Sebastopol Property.
16       60.   On February 11, 2016, a grant deed, instrument number
17   2016010019 of the Sonoma County official records, transferred the
18   Sebastopol Property to Lacey.     Thereafter, on April 24, 2017, for no
19   consideration, Lacey transferred title of the Sebastopol Property to
20   his Delaware limited liability company, Sebastopol, LLC.         As noted in
21   the grant deed:
22        “There was no consideration for this transfer. This is a
          transfer between an individual or individuals and a legal
23        entity or between legal entities that results solely in a
24        change in the method of holding title and in which
          proportional ownership inters in the realty remain the
25        same. . .”
26       61.   On October 10, 2017, Lacey issued a $12,956.25 check from
27   Account 11 to Sonoma County Tax Collector.       The notation on this wire
28   was “2043 Pleasant Hill Dr Sebastopol.”


                                          46
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 47 of 82 Page ID #:111



1         I.   San Francisco, California Property 1
2        62.   San Francisco Property 1 was purchased and maintained, in
3    whole or in part, using funds traceable to SUA, involved in money
4    laundering, or both.
5        63.   In order to acquire San Francisco Property 2, Lacey used
6    funds transferred through the Singapore Account, the Website Tech
7    Account ‘2008, and Cereus Properties accounts, as well as annuity
8    accounts that Lacy controlled, as follows:
9         a.   Illicit proceeds were deposited into the Singapore Account,
10 passed-through Account 1, then passed-through Account 2 and
11 transferred to Account 11.      Thereafter, funds from Account 11 were
12 used to support and maintain San Francisco Property 1.
13        b.   On May 18, 2016, grant deed instrument number 2016-K245482-
14 00 of the San Francisco County official records, transferred San
15 Francisco Property 1 to Lacey and his female partner.
16        c.   Thereafter, on October 10, 2017, over $10,000 in funds from
17 Account 11 were used to purchase or maintain San Francisco Property 1.
18        J.   San Francisco Property 2
19       64.   San Francisco Property 2 was purchased and maintained, in
20   whole or in part, using funds traceable to SUA, involved in money
21   laundering, or both.
22       65.   During the period of December 14 through December 29, 2015,
23   as GoCoin’s partial payment for the Bitcoins Backpage sold it during
24   the period of September 4 through November 23, 2015, the Slovakia
25   Account wired over $1,250,000 to Website Tech Account ‘2008.
26       66.   After December 14, 2015, Website Tech Account ‘2008 then
27   transferred funds via multiple pass-through accounts controlled by
28   Lacey and other Backpage Operators, which, as of June 21, 2016,



                                          47
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 48 of 82 Page ID #:112



1    resulted in approximately $5,400,000 ending up in Arizona Bank &
2    Trust account ‘1793, controlled by Lacey (“AB&T Account ‘1793”).
3        67.    On June 27, 2016, AB&T Account ‘1793 wired $397,500.00 to
4    Fidelity National Title Company.      The notation on this wire was
5    “XXX(Earnest Money)XXXXXX.”     On July 20, 2016, AB&T Account ‘1793
6    wired $12,859,152.57 to Fidelity National Title Company.         The
7    notation on this wire was “XX(Balance of Property)XXXXX.”
8        68.    Casa Bahia for San Francisco, LLC, a Delaware limited
9    liability company, was the entity used to take title to San
10   Francisco, California Property 2, and is owned by Lacey.         On July 21,
11   2016, by grant deed, San Francisco Property 2 was transferred to
12   Lacey.    On June 21, 2017, by grant deed and for no consideration,
13   Lacy transferred San Francisco Property 2 to Casa Bahai for San
14   Francisco, LLC, a Delaware limited liability company, as evidenced by
15   instrument number 2017-K466276099 of the San Francisco County
16   official records.   As noted in the grant deed:
17        There was no consideration for this transfer. This is a
          transfer between an individual or individuals and a legal
18        entity or between legal entities that results solely in a
19        change in the method of holding title and in which
          proportional ownership inters in the realty remain the
20        same. . .
21        K.    San Francisco Property 3
22       69.    San Francisco Property 3 was purchased and maintained, in
23   whole or in part, using funds traceable to SUA, involved in money
24   laundering, or both.
25       70.    Beginning in February 2013, illicit funds from Backpage’s
26   U.S. Bank account ‘1165 passed-through various Backpage or Backpage
27   Operators accounts, eventually ending up in BMO Harris account ‘5263,
28   owned or controlled by Lacy.     In May 2015, over $10,000 of funds from


                                          48
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 49 of 82 Page ID #:113



1    BMO Harris account ‘5263 was used to purchase or maintain San
2    Francisco Property 3.
3         L.   Sedona Property
4        71.   The Sedona Property was purchased and maintained, in whole
5    or in part, using funds traceable to SUA, involved in money
6    laundering, or both.
7        72.   In October 2017, Account 2 wired approximately $297,795 to
8    Account 4.   On November 13, 2018, $6,725.54 from Account 4 was used
9    to support or maintain the Sedona Property.
10        M.   Paradise Valley Property 1
11       73.   Paradise Valley Property 1 was purchased and maintained, in
12   whole or in part, using funds traceable to SUA, involved in money
13   laundering, or both.
14       74.   Approximately $11,480,000 million in illicit funds from
15   Backpage’s U.S. Bank account ‘1165 passed-through various Backpage or
16   Backpage Operators accounts, eventually (between March 15 and
17   September 18, 2014) ending up in BMO Harris account ‘5263, owned or
18   controlled by Lacy.    Thereafter, on March 30, 2015, BMO Harris Bank
19   account ‘5263 transferred $774,379.46 towards the purchase of the
20   Paradise Valley Property 1.
21        N.   Paradise Valley Property 2
22       75.   Paradise Valley Property 2 was purchased and maintained, in
23   whole or in part, using funds traceable to SUA, involved in money
24   laundering, or both
25       76.   In 2005, for approximately $1,500,000, Lacey purchased the
26   Paradise Valley Property 2.     In 2010, the Paradise Valley Property
27   was used as collateral for a $1 million loan (the “2010 Loan”).
28   Beginning no later than January 2012, illicit proceeds were used to



                                          49
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 50 of 82 Page ID #:114



1    service the debt on the 2010 Loan.        Specifically:
2         a.    Between February 4 and June 6, 2013, through a series of
3    wire transfers, Backpage’s U.S. Bank account ‘1165 transferred
4    approximately $41,500,000 to BMO Harris Bank account ‘5263.
5         b.    Between March 2013, and January 2016, through a series of
6    periodic transactions, approximately $174,749.39 from BMO Harris Bank
7    account ‘5263 was used to service the debt on the 2010 Loan.
8                                JAMES LARKIN ASSETS
9         O.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592, ‘1938,
                ‘1897, ‘8103, ‘8162, AND ‘8189)
10
11       77.    Account 13, held in the name of Larkin, was funded with
12   proceeds alleged to have been traceable to SUA, involved in money
13   laundering, or both.
14        a.    On July 6, 2017, Account 2 transferred $971,651.51 into
15   Account 13.
16        b.    On July 28, 2017, Account 13 transferred $400,000 into
17   Account 14.
18        78.   Account 15 is held in the name of Larkin.
19        a.    From March 2015 through November 2017, the Netherlands
20   Account received several millions of dollars in criminal proceeds
21   from Binary Trading.
22        b.    On December 2, 2016, the Netherlands Account transferred
23   $324,055.85 to Account 2.
24        c.    On December 8, 2016, the Netherlands Account transferred
25   $499,970.00 to Account 2.
26        d.    On December 27, 2016, the Netherlands Account transferred
27   $199,970.00 to Account 2, which account then transferred funds
28   through Account ‘9863 and into Account 3.



                                          50
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 51 of 82 Page ID #:115



1         e.    On December 13, 2017, Account 3 transferred $406,211.10 to
2    Account 15.
3        79.    Account 16, 17, and 18 are CDARS Accounts held in the name
4    of Larkin.
5         a.    On July 28, 2017, Account 13 transferred $400,000 into
6    Account 14.
7         b.    On or about February 8, 2018, $1 million in funds from
8    Account 14 was used to fund Account 16 (which received $500,000),
9    Account 17 (which received $250,000), and Account 18 (which received
10   $250,000).
11        P.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS COIE
                ‘0012)
12
13       80.    Account 19 is held in the name of Larkin’s spouse, Margaret
14   Larkin, and was funded with proceeds traceable to SUA, involved in
15   money laundering, or both.
16        a.    On December 31, 2015, Website Tech Account ‘2008
17   transferred $811,424 to the Slovakia Account.
18        b.    On January 11, 2016, the Slovakia Account transferred
19   approximately $1,300,000 to Charles Schwab account ‘4693, held in the
20   name of Larkin (“Charles Schwab Account ‘4693”).
21        c.    On January 14, 2016, Charles Schwab Account ‘4693
22   transferred approximately $13,500,000 to Northern Trust Company
23   account ‘9562 (under the name “Ocotillo Family Trust,” owned and
24   controlled by Larkin and Margaret Larkin).
25        d.    In July 21, 2017, Account ‘9562 transferred $6,014,000 to
26   Morgan Stanley account ‘1673 (held in the name of Larkin and Margaret
27   Larkin).
28        e.    In or about November 2017, Morgan Stanley elected to



                                          51
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 52 of 82 Page ID #:116



1    terminate its business relationship with Larkin.
2          f.    On November 30, 2017, all the funds then held in Morgan
3    Stanley account ‘1673 (about $10,000,000) were transferred to Account
4    19.
5          g.    Some of the funds in Account 19 were used to purchase bonds
6    and/or securities, which were held in Account 20.
7          Q.    Account 21 (ACF ‘2020)
8          81.   Account 21 contains securities and investment vehicles held
9    in the name of Ocotillo Family Trust, which is owned and controlled
10   by Larkin and his spouse, and was funded with proceeds traceable to
11   SUA, involved in money laundering, or both.
12         a.    During the period of March 23 through March 31, 2016,
13   Website Tech Account ‘2008 sent three wire transfers totaling
14   $3,694,813.60 to Arizona Bank & Trust account number ‘6211, belonging
15   to Cereus Properties (“Account ‘6211”).
16         b.    During the period of April 1, 2016, through July 1, 2016,
17   Account ‘6211 sent five wire transfers totaling $5,750,294 to Charles
18   Schwab Account ‘4693.
19         c.    On July 1, 2016, Charles Schwab Account ‘4693 transferred
20   $15,000,000 to Account 21.
21         d.    During the period of August 2, 2016, through October 6,
22   2016, Account ‘6211 sent six wire transfers totaling $9,550,315 to
23   Charles Schwab Account ‘4693.
24         e.    On January 3, 2017, Charles Schwab Account ‘4693
25   transferred $2,500,000 to Account 21.
26         f.    On January 4, 2017, Charles Schwab Account ‘4693
27   transferred $2,500,000 Account 21.
28



                                          52
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 53 of 82 Page ID #:117



1       R.     Accounts 22 AND 23 (BA ‘8225 and ‘7054)
2        82.   Account 22 is held in the name of one of T. Larkin, and was
3    used in furtherance of the money laundering scheme described herein,
4    and in an attempt to further conceal or disguise the nature,
5    location, source, ownership or control of the criminal proceeds.
6        83.   On February 2, 2018, Account 2 wire transferred $28,337
7    into Account 22.
8        84.   Account 23 is held in the name of R. Larkin.         On February
9    2, 2018, Account 2 wire transferred $28,337 into Account 23.
10        S.   Saint Helena Property
11       85.   The Saint Helena Property was purchased and maintained, in
12   whole or in part, using funds traceable to SUA, involved in money
13   laundering, or both.
14       86.   Between February 4 and June 6, 2013, approximately
15   $41,500,000 in illicit funds were transferred to Camarillo Holdings
16   LLC, BMO Harris Bank account ‘7172.       On October 2, 2013, BMO Harris
17   Bank account ‘7172 wired $26,130.64 to Larkin’s BMO Harris Bank
18   account ‘3110.   Thereafter, on November 3, 2016, over $10,000 of
19   funds from BMO Harris Bank account ‘7172 were used to purchase or
20   maintain the Saint Helena Property.
21        T.   Chicago Property
22       87.   The Chicago Property was purchased and maintained, in whole
23   or in part, using funds traceable to SUA, involved in money
24   laundering, or both.
25       88.   Illicit funds originating from Backpage’s U.S. Bank account
26   ‘1165 were passed-through accounts owned or controlled by Backpage or
27   Backpage Operators, and ended up in BMO Harris Bank account ‘3110.
28   Thereafter, on October 2, 2015, BMO Harris Bank account ‘3110


                                          53
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 54 of 82 Page ID #:118



1    transferred $138,000 to Chicago Title and Trust Company as payment
2    towards the purchase of the Chicago Property.
3         U.   Paradise Valley Property 7
4        89.   Paradise Valley Property 7 was purchased and maintained, in
5    whole or in part, using funds traceable to SUA, involved in money
6    laundering, or both
7        90.   Illicit funds originating from Backpage’s U.S. Bank account
8    ‘1165 were passed-through accounts owned or controlled by Backpage or
9    Backpage Operators, and ended up in BMO Harris Bank account ‘3110,
10   from which account over $10,000 was paid to maintain Paradise Valley
11   Property 7.
12                               JOHN BRUNST ASSETS
13        V.   Account 24 (COMPASS BANK ‘3825)
14       91.   Account 24 is held in the name of Brunst, and was used in
15   furtherance of the money laundering scheme described herein, and in
16   an attempt to further conceal or disguise the nature, location,
17   source, ownership or control of the proceeds of SUA.
18       92.   On February 2, 2018, Account 2 wire transferred $135,956.59
19   into Account 24.
20        W.   Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954, ‘7982,
21             ‘7889, ‘7888 AND ‘6485)
22       93.   Accounts 25, 26, 27, 28, 29, and 30 are held in the name of
23   the “Brunst Family Trust.”     Brunst and his wife are the sole trustees
24   for these accounts, which were funded with proceeds traceable to SUA,
25   involved in money laundering, or both.
26        a.   On December 31, 2015, Website Tech Account ‘2008
27   transferred $811,424 to Account ‘6211.
28        b.   On December 6, 2016, Account ‘6211 transferred $161,459 to


                                          54
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 55 of 82 Page ID #:119



1    Wells Fargo Bank account ‘4891, belonging to Brunst (“Account
2    ‘4891”).
3         c.    On January 4, 2017, Account ‘6211 transferred another
4    $258,841 to Account ‘4891.
5         d.    On January 5, 2017, Account ‘4891 transferred $300,000 to
6
     Wells Fargo Bank account ‘7474, belonging to the Brunst Family Trust
7
     (“Account ‘7474”).
8
          e.    On May 19, 2017, Account ‘7474 transferred approximately
9
     $1,500,000 into Account 25.
10
          f.    On May 23, 2017, Account 25 transferred approximately
11
     $350,000 to Account 25.
12
          g.    On June 7, 2017, Account 25 transferred approximately
13
     $1,340,000 to Account 25.
14
          h.    On September 13, 2017, Account 25 transferred approximately
15
16   $581,000 to Account 27.

17        i.    On September 13, 2017, Account 25 transferred approximately

18   $250,000 to Account 28.

19        j.    On September 13, 2017, Account 25 transferred approximately

20   $250,000 to Account 29.
21        k.    On September 15, 2017, Account 25 transferred approximately
22   $500,000 to Account 30.
23                               SCOTT SPEAR ASSETS
24        X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645)
25       94.    Accounts 31 and 32 are held in the name of Spear, which
26   accounts were funded with proceeds traceable to SUA, involved in
27   money laundering, or both.     Account 33 is held in trust for the
28   benefit of Spear and certain of his family members, which account was


                                          55
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 56 of 82 Page ID #:120



1    funded with proceeds traceable to SUA, involved in money laundering,
2    or both.   In furtherance of the money laundering scheme, and in an
3    attempt to further conceal the true nature of the criminal proceeds,
4    go-between accounts served to funnel money from one account to
5    another.
6         a.    Between January 21 and August 31, 2016, Website Tech
7    Account ‘2008 sent approximately 27 wire transfers totaling
8    approximately $48,000,000 to Account ‘6211.
9         b.    Between March 1, 2016, and July 1, 2016, Account ‘6211
10   transferred $892,426 into Account 31.
11        c.    On September 14, 2017, Account 2 wire transferred
12   $50,162.05 into Account 31.
13        d.    On October 12, 2017, Account 31 transferred approximately
14   $21,500 into Account 32.
15        e.    On January 5, 2018, Account 31 transferred approximately
16   $600,000 into Account 33.
17        Y.    Account 34 (Live Oak Bank Account ‘6910)
18       95.    Account 34 is held in the name of Spear, and was funded
19   with proceeds traceable to SUA, involved in money laundering, or
20   both.
21       96.    On or about March 16, 2016, as an opening deposit, Account
22   31 transferred $250,000 into Account 34.
23        Z.    Account 35 and 36 (Ascensus Broker Services ‘4301 and‘8001)
24
         97.    Accounts 35 and 36 are held in the name of N. Spear,
25
     Spear’s adult daughter, and were funded with proceeds traceable to
26
     SUA, involved in money laundering, or both.
27
          a.    On February 23, 2017, Account 31 transferred approximately
28
     $50,000 into Account 35.


                                          56
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 57 of 82 Page ID #:121



1         b.    On the February 23, 2017, Account 31 transferred $50,000
2    into Account 36.
3                                PRIMUS TRUST ASSETS
4         AA.        Account 37 (K&H Bank Account ‘1210)
5        98.    Account 37 is located in Hungary, and held in the name of
6    Primus Trust Company (“Binghampton Trust”) for the benefit of Lacey.
7    In furtherance of the money laundering scheme, Account 37 was funded
8    with proceeds traceable to SUA, involved in money laundering, or
9    both.
10       99.    The tracing of this account involves numerous banks and
11   bank accounts, both foreign and domestic.       The accounts include:
12   Website Tech Account ‘2008; Account ‘6211; Arizona Bank & Trust
13   annuity trust account numbers ‘1967, ‘1972, ‘1986, ‘1991, and ‘2014,
14   all held in Lacey’s name (“AZBT Annuity Accounts”); and Johnson
15   Financial account ‘9992, held in an IOLTA, with Lacey as the sole
16   beneficiary.
17        a.    Between December 14, 2015, and January 15, 2016, the
18   Slovakia Account sent approximately 26 wire transfers totaling over
19   $2,500,000 to Website Tech Account ‘2008 in the United States.
20        b.    On January 15, 2016, Website Tech Account ‘2008 transferred
21   $189,571 to Verizon in Los Angeles, California, in payment for
22   Backpage internet services, which served, in whole or in part, to
23   promote sex trafficking and illegal prostitution.
24        c.    Between January 21 and August 31, 2016, Website Tech
25   Account ‘2008 sent approximately 27 wire transfers totaling
26   approximately $48,000,000 to Account ‘6211.
27        d.    Between April 1 and October 6, 2016, in approximately 12
28   wires, Account ‘6211 sent over $18,000,000 to the AZBT Annuity Trust



                                          57
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 58 of 82 Page ID #:122



1    Accounts.
2         e.     On December 29, 2016, in five wires, the AZBT Annuity
3    Trusts Accounts sent approximately $16,500,000 to Johnson Financial
4    account ‘9992.
5         f.     On January 3, 2017, Johnson Financial account ‘9992
6    transferred $16,500,000 to Account 37.
7                                 AD TECH BV ASSETS
8         BB.    Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and ’5805)
9
         100. Accounts 56, 57, and 58 are located in the Czech Republic
10
     and held in the name of Ad Tech BV, identifying Ferrer as the
11
     ultimate beneficial owner, which accounts were funded with proceeds
12
     traceable to SUA, involved in money laundering, or both.
13
         101. Account 56, 57, and 58 were set up and maintained to
14
     receive payments for Backpage ads, that is, for “accounts
15
     receivable.”    Merchant processors would accept credit card payments
16
     and Bitcoins from Backpage advertisers as credit to place ads for
17
     prostitution and other services.      The merchant processors would then
18
     transfer these funds to accounts set up to receive such payments,
19
     specifically including Accounts 56, 57, and 58.        All funds contained
20
     within Accounts 56, 57, and 58 are traceable to SUA and involved in
21
     money laundering.
22
          CC.    Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000 U,
23               ‘K000 E, and ‘K001 K)
24
         102. Accounts 47, 48, 49, and 50 are located in Principality of
25
     Liechtenstein, and held for the benefit of Ferrer, which accounts
26
     were funded with proceeds traceable to SUA, involved in money
27
     laundering, or both.
28
         103. Accounts 47, 48, 49, and 50 were set up and maintained to


                                          58
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 59 of 82 Page ID #:123



1    receive payments for Backpage ads, that is, for “accounts
2    receivable.”   Merchant processors would accept credit card payments
3    and Bitcoins from Backpage advertisers as credit to place ads for
4    prostitution and other services.      The merchant processors would then
5    transfer these funds to accounts set up to receive such payments,
6    specifically including Accounts 47, 48, 49, and 50.         All funds
7    contained within Accounts 47, 48, 49, and 50 are traceable to SUA and
8    involved in money laundering.
9                       GOLD LEAF SRO FUNDS HELD AT FIO BANK
10        DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and ‘2230)
11       104. Accounts 38, 39, and 40 are located in the Czech Republic,
12   and held for the benefit of Backpage by a third party entity named,
13   “Gold Leaf SRO.”    Accounts 38, 39, and 40 were funded with proceeds
14   traceable to SUA, involved in money laundering, or both.
15       105. Accounts 38, 39, and 40 were created outside the United
16   States with the intention of avoiding the “blockade” of Backpage set
17   up by U.S. credit card companies that refused to process Backpage
18   receipts following negative press associated with Backpage.
19   Approximately 99.5% of the payments into these accounts were to be
20   transferred to accounts held by Ad Tech BV, a Backpage controlled
21   company located in the Netherlands, after which transfer, the funds
22   could be directed for the benefit of Backpage or Backpage Operators
23   in the U.S. or abroad.    All funds contained within Accounts 38, 39,
24   and 40 are traceable to SUA and involved in money laundering.
25
26                      PROTECCTIO SRO FUNDS HELD AT FIO BANK
27        EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and ‘4198)
28
         106. Accounts 41, 42, and 43 are located in the Czech Republic,


                                          59
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 60 of 82 Page ID #:124



1    and held for the benefit of Backpage by a third party entity named,
2    “Protecctio SRO.”    Accounts 41, 42, and 43 were funded with proceeds
3    traceable to SUA, involved in money laundering, or both.
4        107. Accounts 41, 42, and 43 were created outside the United
5    States with the intention of avoiding the “blockade” of Backpage set
6    up by U.S. credit card companies that refused to process Backpage
7    receipts following negative press associated with Backpage.
8    Approximately 99.5% of the payments into these accounts were to be
9    transferred to accounts held by Ad Tech BV, a Backpage controlled
10   company located in the Netherlands, after which transfer the funds
11   could be directed for the benefit of Backpage or Backpage Operators
12   in the U.S. or abroad.    All funds contained within Accounts 41, 42,
13   and 43 are traceable to SUA and involved in money laundering.
14                       VARICOK SRO FUNDS HELD AT FIO BANK
15        FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and ‘8080)
16
         108. Accounts 44, 45, and 46 are located in the Czech Republic,
17
     and held in the name of Varicok Company SRO.        Accounts 44, 45, and 46
18
     were funded with proceeds traceable to SUA, involved in money
19
     laundering, or both.
20
         109. Accounts 44, 45, and 46 were created outside the United
21
     States with the intention of avoiding the “blockade” of Backpage set
22
     up by U.S. credit card companies that refused to process Backpage
23
     receipts following negative press associated with Backpage.
24
     Approximately 99.5% of the payments into these accounts were to be
25
     transferred to accounts held by Ad Tech BV, a Backpage controlled
26
     company located in the Netherlands, after which transfer, the funds
27
     could be directed for the benefit of Backpage or Backpage Operators
28
     in the U.S. or abroad.    All funds contained within Accounts 44, 45,


                                          60
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 61 of 82 Page ID #:125



1    and 46 are traceable to SUA and involved in money laundering.
2                   PROCOP SERVICES BV FUNDS HELD AT KNAB BANK
3         GG.   Account 51 (KB ‘7664)
4        110. Account 51 is located in the Kingdom of the Netherlands,
5    and held for the benefit of Backpage by a third party entity named,
6    “Procop Services BV.”    Account 51 was funded with proceeds traceable
7    to SUA, involved in money laundering, or both.
8        111.    Account 51 was created outside the United States with the
9    intention of avoiding the “blockade” of Backpage set up by U.S.
10   credit card companies that refused to process Backpage receipts
11   following negative press associated with Backpage.        Approximately
12   99.5% of the payments into Accounts 51 was to be transferred to
13   accounts held by Ad Tech BV, a Backpage controlled company located in
14   the Netherlands, after which transfer, the funds could be directed
15   for the benefit of Backpage or Backpage Operators in the U.S. or
16   abroad.    All funds contained within Account 51 are traceable to SUA
17   and involved in money laundering.
18                   GULIETTA GROUP BV FUNDS HELD AT RABO BANK
19        HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)
20       112. Accounts 52 and 53 are located in the Kingdom of the
21   Netherlands and held for the benefit of Backpage by a third party
22   entity named, “Gulietta Group BV.”        Accounts 52 and 53 were funded
23   with proceeds traceable to SUA, involved in money laundering, or
24   both.
25       113. Accounts 52 and 53 were created outside the United States
26   with the intention of avoiding the “blockade” of Backpage set up by
27   U.S. credit card companies that refused to process Backpage receipts
28   following negative press associated with Backpage.        Approximately


                                          61
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 62 of 82 Page ID #:126



1    99.5% of the payments into these accounts were to be transferred to
2    accounts held by Ad Tech BV, a Backpage controlled company located in
3    the Netherlands, after which transfer, the funds could be directed
4    for the benefit of Backpage or Backpage Operators in the U.S. or
5    abroad.    All funds contained within Accounts 52 and 53 are traceable
6    to SUA and involved in money laundering.
7     CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V., UNIVERSADS
8                   B.V., PROCOPSERVICES B.V. and PROTECCIO SRO
9         II.    Account 55 (SP ‘1262)
10       114. Account 55 is located in the United Kingdom and held by a
11   third party entity, “Cashflows Europe Limited” (“Cashflows”).
12   Although Backpage is the ultimate beneficiary of Account 55,
13   Cashflows acts first as an entity holding this account for the
14   benefit of Gulietta Group B.V., Universads B.V., Procop Services
15   B.V., and Proteccio SRO (collectively referred to as, the
16   “Entities”), each of which company is owned or controlled by
17   Backpage.    Account 55 was funded with proceeds traceable to SUA,
18   involved in money laundering, or both.
19       115. Account 55 was created outside the United States with the
20   intention of avoiding the “blockade” of Backpage set up by U.S.
21   credit card companies that refused to process Backpage receipts
22   following negative press associated with Backpage.        Approximately
23   99.5% of the payments into Accounts 55 was to be transferred to
24   accounts held by Ad Tech BV, a Backpage controlled company located in
25   the Netherlands, after which transfer, the funds could be directed
26   for the benefit of Backpage or Backpage Operators in the U.S. or
27   abroad.    All funds contained within Account 55 are traceable to SUA
28   and involved in money laundering.


                                          62
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 63 of 82 Page ID #:127



1         JJ.    Account 54 (LHVP ‘4431)
2        116. Account 54 is an account maintained in the Republic of
3    Estonia, held in the name of Olist OU for the benefit of Backpage.
4    Account 54 was funded with proceeds traceable to SUA, involved in
5    money laundering, or both.
6        117. Account 54 was created outside the United States with the
7    intention of avoiding the “blockade” of Backpage set up by U.S.
8    credit card companies that refused to process Backpage receipts
9    following negative press associated with Backpage.         Approximately
10   99.5% of the payments into Accounts 54 was to be transferred to
11   accounts held by Ad Tech BV, a Backpage controlled company located in
12   the Netherlands, after which transfer, the funds could be directed
13   for the benefit of Backpage or Backpage Operators in the U.S. or
14   abroad.    All funds contained within Account 54 are traceable to SUA
15   and involved in money laundering.
16                           BACKPAGE-CONTROLLED DOMAIN NAMES
17        KK.    ASCIO/WMB Inc Domain Names
18       118. Until recently, Backpage controlled numerous domain names,
19   which have since been seized by the government pursuant to a seizure
20   warrant issued in this district. 11
21       119. The Seized Domains are registered by “ASCIO TECHNOLOGIES
22   INC” DBA “NETNAMES,” a domain registrar that manages the reservation
23   of internet domain names.       A domain registrar serves to ensure that a
24   registered domain name, like each of the Seized Domains, is not
25   double sold.
26       120. Additionally, a domain registration will allow the owner of
27   the domain to direct internet traffic to a company’s webserver.          The
28
          11   18-MJ-00711

                                            63
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 64 of 82 Page ID #:128



1    Seized Domains were found to have been acquired and maintained with
2    funds traceable to the money laundering scheme described herein,
3    specifically with funds from Account 1, and the Seized Domains were
4    the mechanism Backpage used to promote the prostitution and sex
5    trafficking activity.
6        121. The following domains constitute and are derived from
7    proceeds traceable to SUA, involved in money laundering, or both:
8         a.   atlantabackpage.com
9         b.   backpage.be
10        c.   backpage.com
11        d.   backpage.com.br
12        e.   backpage.cz
13
          f.   backpage.dk
14
          g.   backpage.ee
15
          h.   backpage.es
16
          i.   backpage.fi
17
          j.   backpage.fr
18
          k.   backpage.gr
19
          l.   backpage.hu
20
          m.   backpage.ie
21
          n.   backpage.it
22
23        o.   backpage.lt

24        p.   backpage.mx

25        q.   backpage.net

26        r.   backpage.no

27        s.   backpage.pl
28        t.   backpage.pt


                                          64
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 65 of 82 Page ID #:129



1         u.    backpage.ro
2         v.    backpage.si
3         w.    backpage.sk
4         x.    backpage.us
5         y.    backpage-insider.com
6
          z.    bestofbackpage.com
7
          aa.   bestofbigcity.com
8
          bb.   bigcity.com
9
          cc.   chicagobackpage.com
10
          dd.   denverbackpage.com
11
          ee.   newyorkbackpage.com
12
          ff.   phoenixbackpage.com
13
          gg.   sandiegobackpage.com
14
          hh.   seattlebackpage.com
15
16        ii.   tampabackpage.com

17        LL.   SURRENDERED DOMAIN NAMES

18       122. Until recently, Backpage also controlled numerous domain
19   names that Backpage has since surrendered (pursuant to its guilty
20   plea on April 5, 2018, in the District of Arizona).
21       123. The following websites were purchased and/or maintained, in
22   whole or in part, with proceeds traceable to SUA, involved in money
23   laundering, or both:
24        a.    admoderation.com (Versio)
25        b.    admoderators.com (Versio)
26        c.    adnet.ws (NetNames)
27        d.    adplace24.com (Versio)
28        e.    adplaces24.com (Versio)


                                          65
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 66 of 82 Page ID #:130



1        f.    adpost24.com (Versio)
2        g.    adpost24.cz (GoDaddy)
3        h.    adquick365.com (Versio)
4        i.    adreputation.com (NetNames)
5        j.    ads-posted-mp.com (Versio)
6
         k.    adsplace24.com (Versio)
7
         l.    adspot24.com (Versio)
8
         m.    adspots24.com (Versio)
9
         n.    adsspot24.com (Versio)
10
         o.    adtechbv.co.nl (NetNames)
11
         p.    adtechbv.com (NetNames)
12
         q.    adtechbv.nl (NetNames)
13
         r.    advert-ep.com (Versio)
14
         s.    adverts-mp.com (Versio)
15
16       t.    axme.com (GoDaddy)

17       u.    back0age.com (NetNames)

18       v.    backpa.ge (NetNames)

19       w.    backpaee.com (NetNames)

20       x.    backpage-insider.com (NetNames)
21       y.    backpage.adult (NetNames)
22       z.    backpage.ae (NetNames)
23       aa.   backpage.at (NetNames)
24       bb.   backpage.ax (NetNames)
25       cc.   backpage.be (NetNames)
26
         dd.   backpage.bg (European domains)
27
         ee.   backpage.bg (NetNames)
28
         ff.   backpage.ca (NetNames)


                                          66
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 67 of 82 Page ID #:131



1        gg.   backpage.cl (NetNames)
2        hh.   backpage.cn (European domains)
3        ii.   backpage.cn (NetNames)
4        jj.   backpage.co.id (NetNames)
5        kk.   backpage.co.nl (European domains)
6
         ll.   backpage.co.nl (NetNames)
7
         mm.   backpage.co.nz (NetNames)
8
         nn.   backpage.co.uk (NetNames)
9
         oo.   backpage.co.ve (NetNames)
10
         pp.   backpage.co.za (NetNames)
11
         qq.   backpage.com (NetNames)
12
         rr.   backpage.com.ar (NetNames)
13
         ss.   backpage.com.au (NetNames)
14
         tt.   backpage.com.ph (NetNames)
15
16       uu.   backpage.cz (NetNames)

17       vv.   backpage.dk (NetNames)

18       ww.   backpage.ec (NetNames)

19       xx.   backpage.ee (European domains)

20       yy.   backpage.ee (NetNames)
21       zz.   backpage.es (NetNames)
22       aaa. backpage.fi (European domains)
23       bbb. backpage.fi (NetNames)
24       ccc. backpage.fr (European domains)
25       ddd. backpage.fr (NetNames)
26
         eee. backpage.gr (European domains)
27
         fff. backpage.gr (NetNames)
28
         ggg. backpage.hk (European domains)


                                          67
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 68 of 82 Page ID #:132



1        hhh. backpage.hk (NetNames)
2        iii. backpage.hu (European domains)
3        jjj. backpage.hu (NetNames)
4        kkk. backpage.ie (NetNames)
5        lll. backpage.in (NetNames)
6
         mmm. backpage.it (NetNames)
7
         nnn. backpage.jp (NetNames)
8
         ooo. backpage.kr (NetNames)
9
         ppp. backpage.lt (NetNames)
10
         qqq. backpage.lv (European domains)
11
         rrr. backpage.lv (NetNames)
12
         sss. backpage.me (NetNames)
13
         ttt. backpage.mx (NetNames)
14
         uuu. backpage.my (NetNames)
15
16       vvv. backpage.net (NetNames)

17       www. backpage.nl (NetNames)

18       xxx. backpage.no (European domains)

19       yyy. backpage.no (NetNames)

20       zzz. backpage.nz (NetNames)
21       aaaa.       backpage.pe (NetNames)
22       bbbb.       backpage.ph (NetNames)
23       cccc.       backpage.pk (NetNames)
24       dddd.       backpage.pl (NetNames)
25       eeee.       backpage.porn (NetNames)
26
         ffff.       backpage.pt (NetNames)
27
         gggg.       backpage.ro (European domains)
28
         hhhh.       backpage.ro (NetNames)


                                          68
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 69 of 82 Page ID #:133



1        iiii.       backpage.se (NetNames)
2        jjjj.       backpage.sex (NetNames)
3        kkkk.       backpage.sg (NetNames)
4        llll.       backpage.si (European domains)
5        mmmm.       backpage.si (NetNames)
6
         nnnn.       backpage.sk (European domains)
7
         oooo.       backpage.sk (NetNames)
8
         pppp.       backpage.sucks (NetNames)
9
         qqqq.       backpage.tw (NetNames)
10
         rrrr.       backpage.uk (NetNames)
11
         ssss.       backpage.uk.com (NetNames)
12
         tttt.       backpage.us (NetNames)
13
         uuuu.       backpage.vn (NetNames)
14
         vvvv.       backpage.xxx (NetNames)
15
16       wwww.       backpage.xyz (NetNames)

17       xxxx.       backpagecompimp.com (NetNames)

18       yyyy.       backpagecompimps.com (NetNames)

19       zzzz.       backpagepimp.com (NetNames)

20       aaaaa.      backpagepimps.com (NetNames)
21       bbbbb.      backpagg.com (NetNames)
22       ccccc.      backpagm.com (NetNames)
23       ddddd.      backpagu.com (NetNames)
24       eeeee.      backpaoe.com (NetNames)
25       fffff.      backpawe.com (NetNames)
26
         ggggg.      backqage.com (NetNames)
27
         hhhhh.      backrage.com (NetNames)
28
         iiiii.      backxage.com (NetNames)


                                          69
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 70 of 82 Page ID #:134



1        jjjjj.      bakkpage.com (NetNames)
2        kkkkk.      bcklistings.com (NetNames)
3        lllll.      bestofbackpage.com (NetNames)
4        mmmmm.      bestofbigcity.com (NetNames)
5        nnnnn.      bickpage.com (NetNames)
6
         ooooo.      bigcity.com (NetNames)
7
         ppppp.      bpclassified.com (NetNames)
8
         qqqqq.      bpclassifieds.com (NetNames)
9
         rrrrr.      carlferrer.com (NetNames)
10
         sssss.      clasificadosymas.com (NetNames)
11
         ttttt.      clasificadosymas.net (NetNames)
12
         uuuuu.      clasificadosymas.org (NetNames)
13
         vvvvv.      classifiedsolutions.co.uk (NetNames)
14
         wwwww.      classifiedsolutions.net (NetNames)
15
16       xxxxx.      classyadultads.com (Versio)

17       yyyyy.      columbusbackpage.com (NetNames)

18       zzzzz.      connecticutbackpage.com (NetNames)

19       aaaaaa.     cracker.co.id (NetNames)

20       bbbbbb.     cracker.com (NetNames)
21       cccccc.     cracker.com.au (NetNames)
22       dddddd.     cracker.id (NetNames)
23       eeeeee.     cracker.net.au (NetNames)
24       ffffff.     crackers.com.au (NetNames)
25       gggggg.     crackers.net.au (NetNames)
26
         hhhhhh.     ctbackpage.com (NetNames)
27
         iiiiii.     dallasbackpage.com (NetNames)
28
         jjjjjj.     denverbackpage.com (NetNames)


                                          70
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 71 of 82 Page ID #:135



1        kkkkkk.     easypost123.com (Versio)
2        llllll.     easyposts123.com (Versio)
3        mmmmmm.     emais.com.pt (NetNames)
4        nnnnnn.     evilempire.com (NetNames)
5        oooooo.     ezpost123.com (Versio)
6
         pppppp.     fackpage.com (NetNames)
7
         qqqqqq.     fastadboard.com (Versio)
8
         rrrrrr.     guliettagroup.nl (Versio)
9
         ssssss.     htpp.org (NetNames)
10
         tttttt.     ichold.com (NetNames)
11
         uuuuuu.     internetspeechfoundation.com (nameisp)
12
         vvvvvv.     internetspeechfoundation.org (nameisp)
13
         wwwwww.     loads2drive.com (NetNames)
14
         xxxxxx.     loadstodrive.com (NetNames)
15
16       yyyyyy.     loadtodrive.com (NetNames)

17       zzzzzz.     losangelesbackpage.com (NetNames)

18       aaaaaaa.    mediafilecloud.com (NetNames)

19       bbbbbbb.    miamibackpage.com (NetNames)

20       ccccccc.    minneapolisbackpage.com (NetNames)
21       ddddddd.    mobileposting.com (Versio)
22       eeeeeee.    mobilepostings.com (Versio)
23       fffffff.    mobilepostlist.com (Versio)
24       ggggggg.    mobilposting.com (Versio)
25       hhhhhhh.    naked.city (NetNames)
26
         iiiiiii.    nakedcity.com (NetNames)
27
         jjjjjjj.    newyorkbackpage.com (NetNames)
28
         kkkkkkk.    paidbyhour.com (NetNames)


                                          71
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 72 of 82 Page ID #:136



1        lllllll.    petseekr.com (NetNames)
2        mmmmmmm.    petsfindr.com (NetNames)
3        nnnnnnn.    phoenixbackpage.com (NetNames)
4        ooooooo.    posteasy123.com (Versio)
5        ppppppp.    postfaster.com (NetNames)
6
         qqqqqqq.    postfastly.com (NetNames)
7
         rrrrrrr.    postfastr.com (NetNames)
8
         sssssss.    postonlinewith.com (Versio)
9
         ttttttt.    postonlinewith.me (Versio)
10
         uuuuuuu.    postseasy123.com (Versio)
11
         vvvvvvv.    postsol.com (GoDaddy)
12
         wwwwwww.    postszone24.com (Versio)
13
         xxxxxxx.    postzone24.com (Versio)
14
         yyyyyyy.    postzones24.com (Versio)
15
16       zzzzzzz.    rentseekr.com (NetNames)

17       aaaaaaaa. results911.com (NetNames)

18       bbbbbbbb. sandiegobackpage.com (NetNames)

19       cccccccc. sanfranciscobackpage.com (NetNames)

20       dddddddd. seattlebackpage.com (NetNames)
21       eeeeeeee. sellyostuffonline.com (Versio)
22       ffffffff. sfbackpage.com (NetNames)
23       gggggggg. simplepost24.com (Versio)
24       hhhhhhhh. simpleposts24.com (Versio)
25       iiiiiiii. svc.ws (NetNames)
26
         jjjjjjjj. truckrjobs.com (NetNames)
27
         kkkkkkkk. ugctechgroup.com (NetNames)
28
         llllllll. universads.nl (Versio)


                                          72
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 73 of 82 Page ID #:137



1        mmmmmmmm. villagevoicepimps.com (GoDaddy)
2        nnnnnnnn. websitetechnologies.co.uk (NetNames)
3        oooooooo. websitetechnologies.com (NetNames)
4        pppppppp. websitetechnologies.net (NetNames)
5        qqqqqqqq. websitetechnologies.nl (NetNames)
6
         rrrrrrrr. websitetechnologies.org (NetNames)
7
         ssssssss. weprocessmoney.com (GoDaddy)
8
         tttttttt. wst.ws (NetNames)
9
         uuuuuuuu. xn--yms-fla.com (NetNames)
10
         vvvvvvvv. ymas.ar.com (European domains)
11
         wwwwwwww. ymas.br.com (European domains)
12
         xxxxxxxx. ymas.br.com (NetNames)
13
         yyyyyyyy. ymas.bz (European domains)
14
         zzzzzzzz. ymas.bz (NetNames)
15
16       aaaaaaaaa.        ymas.cl (European domains)

17       bbbbbbbbb.        ymas.cl (NetNames)

18       ccccccccc.        ymas.co.bz (European domains)

19       ddddddddd.        ymas.co.bz (NetNames)

20       eeeeeeeee.        ymas.co.cr (European domains)
21       fffffffff.        ymas.co.cr (NetNames)
22       ggggggggg.        ymas.co.ni (European domains)
23       hhhhhhhhh.        ymas.co.ni (NetNames)
24       iiiiiiiii.        ymas.co.ve (European domains)
25       jjjjjjjjj.        ymas.co.ve (NetNames)
26
         kkkkkkkkk.        ymas.com (NetNames)
27
         lllllllll.        ymas.com.br (European domains)
28
         mmmmmmmmm.        ymas.com.br (NetNames)


                                          73
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 74 of 82 Page ID #:138



1        nnnnnnnnn.        ymas.com.bz (European domains)
2        ooooooooo.        ymas.com.bz (NetNames)
3        ppppppppp.        ymas.com.co (European domains)
4        qqqqqqqqq.        ymas.com.co (NetNames)
5        rrrrrrrrr.        ymas.com.do (European domains)
6
         sssssssss.        ymas.com.do (NetNames)
7
         ttttttttt.        ymas.com.ec (European domains)
8
         uuuuuuuuu.        ymas.com.ec (NetNames)
9
         vvvvvvvvv.        ymas.com.es (European domains)
10
         wwwwwwwww.        ymas.com.es (NetNames)
11
         xxxxxxxxx.        ymas.com.gt (European domains)
12
         yyyyyyyyy.        ymas.com.gt (NetNames)
13
         zzzzzzzzz.        ymas.com.hn (European domains)
14
         aaaaaaaaaa.       ymas.com.hn (NetNames)
15
16       bbbbbbbbbb.       ymas.com.mx    (NetNames)

17       cccccccccc.       ymas.com.ni (European domains)

18       dddddddddd.       ymas.com.ni (NetNames)

19       eeeeeeeeee.       ymas.com.pe (European domains)

20       ffffffffff.       ymas.com.pe (NetNames)
21       gggggggggg.       ymas.com.pr (European domains)
22       hhhhhhhhhh.       ymas.com.pr (NetNames)
23       iiiiiiiiii.       ymas.com.pt    (NetNames)
24       jjjjjjjjjj.       ymas.com.uy (European domains)
25       kkkkkkkkkk.       ymas.com.uy (NetNames)
26
         llllllllll.       ymas.com.ve (European domains)
27
         mmmmmmmmmm.       ymas.com.ve (NetNames)
28
         nnnnnnnnnn.       ymas.cr (European domains)


                                          74
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 75 of 82 Page ID #:139



1         oooooooooo.       ymas.cr (NetNames)
2         pppppppppp.       ymas.do (European domains)
3         qqqqqqqqqq.       ymas.do (NetNames)
4         rrrrrrrrrr.       ymas.ec (European domains)
5         ssssssssss.       ymas.ec (NetNames)
6
          tttttttttt.       ymas.es (European domains)
7
          uuuuuuuuuu.       ymas.es (NetNames)
8
          vvvvvvvvvv.       ymas.org (NetNames)
9
          wwwwwwwwww.       ymas.pe (European domains)
10
          xxxxxxxxxx.       ymas.pe (NetNames)
11
          yyyyyyyyyy.       ymas.pt (NetNames)
12
          zzzzzzzzzz.       ymas.us (European domains)
13
          aaaaaaaaaaa.      ymas.us (NetNames)
14
          bbbbbbbbbbb.      ymas.uy (European domains)
15
16        ccccccccccc.      ymas.uy (NetNames)

17        ddddddddddd.      ymas.uy.com (European domains)

18                           BACKPAGE SURRENDERED ASSETS

19        MM.   Assets Surrendered To The United States By Backpage
20       124. On or about May 8, 2018, all of the funds, digital
21   currencies, and other property listed in this subsection were
22   transferred into the United States Postal Inspection Service holding
23   bank account, Bitcoins wallet, Bitcoins Cash wallet, Litecoin wallet,
24   and Bitcoins Gold wallet.     These Surrendered Assets constitute and
25   are derived from proceeds traceable to SUA, involved in money
26   laundering, or both.
27       125. On May 8, 2018, within the Stipulation for Preliminary
28   Order of Forfeiture, CR18-465-PHX-SPL, Ferrer, in his capacity as CEO



                                          75
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 76 of 82 Page ID #:140



1    of Backpage, stipulated that the following bank funds, securities, or
2    other assets are criminally derived proceeds of Backpage’s illegal
3    activity, involved in money laundering transactions, or both, and as
4    such, are forfeitable property:
5         a.   $699,940.00 wire transferred from ING Bank account ‘7684,
6    held in the name of Payment Solutions BV.
7         b.   $106,988.41 wire transferred from ING Bank account ‘2071,
8    held in the name of Payment Solutions BV.
9         c.   $499,910.01 wire transferred from US Bank account ‘0239,
10
     held in the name of Affordable Bail Bonds LLC.
11
          d.   $50,000.00 wire transferred from Enterprise Bank and Trust
12
     account ‘7177, held in the name of Global Trading Solutions LLC.
13
          e.   $1,876.36 wire transferred from ING Bank account ‘2071,
14
     held in the name of Payment Solutions BV.
15
          f.   $50,357.35 wire transferred from ING Bank account ‘7684,
16
     held in the name of Payment Solutions BV.
17
          g.   $248,970.00 wire transferred from Citibank NA, account
18
     ‘0457, held in the name of Paul Hastings LLP.
19
20        h.   $52,500.00 wire transferred from Enterprise Bank and Trust

21   account ‘7177, held in the name of Global Trading Solutions LLC.

22        i.   $65,000.00 wire transferred from Enterprise Bank and Trust

23   account ‘7177, held in the name of Global Trading Solutions LLC.

24        j.   $5,534.54 wire transferred from Enterprise Bank and Trust
25   account ‘7177, held in the name of Global Trading Solutions LLC.
26        k.   $52,500.00    wire transferred from Crypto Capital
27                   i.     6 Bitcoins transferred from a Backpage controlled
28   wallet;


                                          76
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 77 of 82 Page ID #:141



1                    ii.     199.99995716 Bitcoins transferred from a Backpage
2    controlled wallet;
3                    iii. 404.99984122 Bitcoins transferred from a Backpage
4    controlled wallet;
5                    iv.     173.97319 Bitcoins transferred from a Backpage
6
     controlled wallet;
7
                     v.      411.00019 Bitcoins transferred from a Backpage
8
     controlled wallet;
9
                     vi.     2.00069333 Bitcoins transferred from a Backpage
10
     controlled wallet;
11
                     vii. 136.6544695 Bitcoins transferred from a Backpage
12
     controlled wallet;
13
                     viii.        2,673.59306905 Bitcoins Cash transferred
14
     from a Backpage controlled wallet;
15
16                   ix.     55.5 Bitcoins Cash transferred from a Backpage

17   controlled wallet;

18                   x.      73.62522241 Bitcoins Cash transferred from a

19   Backpage controlled wallet;

20                   xi.     16,310.79413202 Litecoin transferred from a
21   Backpage controlled wallet;
22                   xii. 783.9735116 Litecoin transferred from a Backpage
23   controlled wallet; and
24                   xiii.        509.81904619 Bitcoins Gold transferred from
25   a Backpage controlled wallet.
26
          NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT TREMAINE
27
         126. On August 13, 2018, Davis Wright Tremaine initiated a wire
28



                                          77
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 78 of 82 Page ID #:142



1    transfer of $3,713,121.03 from Bank of America account ‘3414, held in
2    the name of Davis Wright Tremaine, LLP into the government holding
3    account.
4         a.    Between January 13 and January 20, 2017, a GoCoin account
5    wire transferred $1,318,800 to the Veritex Account.
6         b.    On June 22, 2017, the Veritex Account wire transferred
7    $1,000,000 into Account 27.
8         c.    On April 27, 2017, the Netherlands Account wire transferred
9    $2,500,000 to Account 27.
10        d.    On April 28, 2017, the Netherlands Account wire transferred
11   $2,500,000 to Account 27.
12        e.    On May 24, 2017, Account 1 wire transferred $500,000 into
13   Account 27.
14        f.    On September 13, 2017, Account 1 wire transferred
15   $1,000,000 into Account 27.
16        g.    On September 27, 2017, the Netherlands Account wire
17   transferred about $778,802.96 into Account 27.
18        h.    On October 20, 2017, Account 1 wire transferred $500,000
19   into Account 27.
20                             FIRST CLAIM FOR RELIEF
21                           (18 U.S.C. § 981(a)(1)(C))
22       127. Based on the facts set out above, Plaintiff alleges that
23   the Defendant Assets constitute, and are derived from, proceeds
24   traceable to one or more violations of Title 18, United States Code,
25   Sections 1591 (Sex Trafficking of Children) and 1952 (Interstate and
26   Foreign Travel in Aid of Racketeering Enterprise), each of which is a
27   specified unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A),
28   1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a conspiracy to commit such


                                          78
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 79 of 82 Page ID #:143



1    offenses.   The Defendant Assets are therefore subject to forfeiture
2    to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).
3                             SECOND CLAIM FOR RELIEF
4                            (18 U.S.C. § 981(a)(1)(A))
5        128. Based on the facts set out above, Plaintiff alleges that
6    the Defendant Assets were involved in, and are traceable to, property
7    involved in one or more transactions or attempted transactions in
8    violation of section 18 U.S.C. § 1957, and a conspiracy to commit
9    such offenses, in violation of section 18 U.S.C. § 1956(h).
10   Specifically, the Defendant Assets were involved in and are traceable
11   to property involved in one or more financial transactions, attempted
12   transactions, and a conspiracy to conduct or attempt to conduct such
13   transactions in criminally derived property of a value greater than
14   $10,000 that was derived from specified unlawful activities, to wit,
15   violations of Title 18, United States Code, Sections 1591 (Sex
16   Trafficking of Children) and 1952 (Interstate and Foreign Travel in
17   Aid of Racketeering Enterprise), each of which is a specified
18   unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv)
19   and 1956(c)(7)(D), and a conspiracy to commit such offenses.          The
20   Defendant Assets are therefore subject to forfeiture to the United
21   States pursuant to 18 U.S.C. § 981(a)(1)(A).
22                             THIRD CLAIM FOR RELIEF
23                           (18 U.S.C. § 981(a)(1)(A))
24       129. Based on the facts set out above, Plaintiff alleges that
25   the Defendant Assets were involved in, and are traceable to property
26   involved in, one or more transactions or attempted transactions in
27   violation of section 18 U.S.C. § 1956(a)(1)(B)(i) (Concealment Money
28   Laundering), (a)(2) (International Money Laundering), and a



                                          79
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 80 of 82 Page ID #:144



1    conspiracy to commit such offenses, in violation of section 18 U.S.C.
2    § 1956(h).   Specifically, the Defendant Assets were involved in and
3    are traceable to property involved in one or more financial
4    transactions, attempted transactions, and a conspiracy to conduct or
5    attempt to conduct such transactions involving the proceeds of
6    specified unlawful activity, to wit, violations of Title 18, United
7    States Code, Sections 1591 (Sex Trafficking of Children) and 1952
8    (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
9    each of which is a specified unlawful activity under 18 U.S.C.
10   §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a
11   conspiracy to commit such offenses.       The Defendant Assets are
12   therefore subject to forfeiture to the United States pursuant to 18
13   U.S.C. § 981(a)(1)(A).
14         WHEREFORE, plaintiff United States of America prays that:
15        (a) due process issue to enforce the forfeiture of the
16   Defendant Assets;
17        (b) due notice be given to all interested parties to appear and
18   show cause why forfeiture should not be decreed;
19        (c) that this Court decree forfeiture of the Defendant Assets
20   to the United States of America for disposition according to law; and
21        (d) for such other and further relief as this Court may deem
22   just and proper, together with the costs and disbursements of this
23   action.
24
25
26
27
28



                                          80
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 81 of 82 Page ID #:145



1    Dated: October 5, 2018              NICOLA T. HANNA
                                         United States Attorney
2                                        LAWRENCE S. MIDDLETON
                                         Assistant United States Attorney
3                                        Chief, Criminal Division
                                         STEVEN R. WELK
4                                        Assistant United States Attorney
                                         Chief, Asset Forfeiture Section
5
6                                        ____/s/John J. Kucera________
                                         JOHN J. KUCERA
7                                        Assistant United States Attorney
8                                        Attorneys for Plaintiff
                                         United States of America
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          81
 Case 2:18-cv-08423-RGK-PJW Document 11 Filed 10/05/18 Page 82 of 82 Page ID #:146



1                                    VERIFICATION
2        I, Lyndon A Versoza, hereby declare that:
3        1.    I am a United States Postal Inspector with the United
4    States Postal Inspection Service.      I am the case agent for the civil
5    forfeiture action entitled United States v. $404,374.12 in Bank Funds
6
     Seized from National Bank of Arizona Account ‘0178; $1,925.80 in Bank
7
     Funds Seized from National Bank of Arizona Account ‘0151; $613,573.28
8
     in Bank Funds Seized from National Bank of Arizona Account ‘3645;
9
     $260,283.40 in Bank Funds Seized from National Bank of Arizona
10
     Account ‘6910; $64,552.82 in Bank Funds Seized from or Frozen in
11
     Ascensus Broker Services ‘4301; and $56,902.00 in Bank Funds Seized
12
     from or Frozen in Ascensus Broker Services ‘8001.
13
         2.    I have read the above Verified First Amended Complaint for
14
     Forfeiture and know its contents, which is based upon my own personal
15
16   knowledge and reports provided to me by other agents.

17       3.    Everything contained in the First Amended Complaint is true

18   and correct, to the best of my knowledge and belief.

19       I declare under penalty of perjury that the foregoing is true

20   and correct.
21       Executed on October 5, 2018 in Los Angeles, California.
22
23
                                            _____________________________
24                                          LYNDON A VERSOZA
                                            U.S. Postal Inspector
25                                          United States Postal Inspection
                                            Service
26
27
28



                                          82
